Exhibit 10.3

Execution Version

AMENDMENT NO. 7 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 7 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of September 18, 2017, by and among (a) AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”), and AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns,
“AIC”), and certain of the Subsidiaries of the Company signatory hereto
(together with the Company and AIC, collectively, the “Obligors”), and (b) each
of the Persons holding one or more Notes (as defined below) on the Seventh
Amendment Effective Date (as defined below) (collectively, the “Noteholders”),
with respect to that certain Note Purchase Agreement, dated as of July 5, 2011,
as amended by that certain Amendment No. 1 to Note Purchase Agreement, dated as
of December 19, 2012, that certain Amendment No. 2 to Note Purchase Agreement,
dated as of October 8, 2013, that certain Amendment No. 3 to Note Purchase
Agreement, dated as of April 14, 2014, that certain Amendment No. 4 to Note
Purchase Agreement, dated as of December 9, 2014, that certain Amendment No. 5
to Note Purchase Agreement, dated as of September 21, 2015, and that certain
Amendment No. 6 to Note Purchase Agreement, dated as of June 30, 2016 (as so
amended and in effect immediately prior to giving effect to this Agreement, the
“Current Note Purchase Agreement” and, as amended pursuant to this Agreement and
as may be further amended, restated or otherwise modified from time to time, the
“Note Purchase Agreement”), by and among the Obligors and each of the
Noteholders. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Current Note Purchase Agreement.

RECITALS:

A. The Obligors and Noteholders are parties to the Current Note Purchase
Agreement, pursuant to which the Obligors issued and sold an aggregate principal
amount of $125,000,000 of their Amended and Restated Senior Notes due April 27,
2018 (the “Existing Notes”) to the Noteholders;

B. The Noteholders are the holders of all outstanding Existing Notes; and

C. The Obligors have requested, and the Noteholders have agreed to (i) certain
amendments and modifications to the provisions of the Current Note Purchase
Agreement, (ii) the amendment and restatement of the Existing Notes and
(iii) the release of certain Obligors, in each case subject to the terms and
conditions set forth herein.

AGREEMENT:

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Obligors and the Noteholders agree as
follows:

 

1. AMENDMENTS TO CURRENT NOTE PURCHASE AGREEMENT.

Effective as of the Seventh Amendment Effective Date, the Current Note Purchase
Agreement (including all Schedules and Exhibits thereto) is hereby amended by
deleting the struck through text, and by inserting the underlined and bolded
text, in each case, as set forth in Exhibit A attached hereto.



--------------------------------------------------------------------------------

2. AMENDMENT AND RESTATEMENT OF EXISTING NOTES.

Subject to the satisfaction of the conditions set forth in Section 5 hereof, the
Existing Notes are hereby automatically, and without any further action, deemed
amended and restated in their entirety to conform to and have the terms provided
in the form of Note attached as Exhibit A to the Note Purchase Agreement
attached to this Agreement as Exhibit A; except that the principal amount,
registration number and payee set forth in each of the Existing Notes shall
remain the same (the Existing Notes as so amended and restated, and as may be
further amended, restated, supplemented or otherwise modified from time to time,
including any such notes issued in substitution therefor pursuant to paragraph
11D of the Note Purchase Agreement, are collectively referred to herein as the
“Notes”). Each Note issued on or after the Seventh Amendment Effective Date
shall be in substantially the form of Exhibit A to the Note Purchase Agreement
attached to this Agreement as Exhibit A. On the Seventh Amendment Effective
Date, the Obligors shall execute and deliver a new Note or Notes in the form of
Exhibit A to the Note Purchase Agreement attached to this Agreement as Exhibit A
in exchange for, and replacement of, the Existing Notes held by each Noteholder,
registered in the name of such Noteholder, in the aggregate original principal
amount of the Existing Notes owing to such Noteholder and dated as of the date
of the most recent payment of interest thereunder. For the avoidance of doubt,
the current outstanding principal amount of each of the Existing Notes as of the
Seventh Amendment Effective Date is set forth on Annex 1 attached hereto.

 

3. RELEASE OF CERTAIN OBLIGORS.

Each of the undersigned Noteholders hereby agrees that effective immediately
prior to the Seventh Amendment Effective Date, the Inactive Subsidiaries are
hereby released as Obligors under the Financing Documents.

 

4. WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Obligors
represents and warrants to each of the Noteholders that as of the Seventh
Amendment Effective Date:

 

  4.1. Corporate and Other Organization and Authority.

(a) Each Obligor is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or limited
liability company and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

 

2



--------------------------------------------------------------------------------

(b) Each of the Obligors has the requisite organizational power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
under the Note Purchase Agreement.

 

  4.2. Authorization, etc.

This Agreement has been duly authorized by all necessary corporate or limited
liability company action on the part of the Obligors, as applicable. Each of
this Agreement and the Note Purchase Agreement constitutes a legal, valid and
binding obligation of each Obligor, enforceable, in each case, against such
Obligor in accordance with its terms, except as such enforceability may be
limited by:

(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and

(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  4.3. No Conflicts, etc.

The execution and delivery by each Obligor of this Agreement and the Notes and
the performance by such Obligor of its obligations under each of this Agreement,
the Note Purchase Agreement and the Notes do not conflict with, result in any
breach in any of the provisions of, constitute a default under, violate or
result in the creation of any Lien upon any property of such Obligor under the
provisions of:

(a) any charter document, constitutive document, agreement with shareholders or
members, bylaws or any other organizational or governing agreement of such
Obligor;

(b) any agreement, instrument or conveyance by which such Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected; or

(c) any statute, rule or regulation or any order, judgment or award of any
court, tribunal or arbitrator by which such Obligor or any of its Subsidiaries
or any of their respective properties may be bound or affected.

 

  4.4. Governmental Consent.

The execution and delivery by the Obligors of this Agreement and the Notes and
the performance by the Obligors of their respective obligations hereunder, under
the Notes and under the Note Purchase Agreement do not require any consents,
approvals or authorizations of, or filings, registrations or qualifications
with, any Governmental Authority on the part of any Obligor.

 

3



--------------------------------------------------------------------------------

  4.5. No Defaults.

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.

 

  4.6. Representations in Note Purchase Agreement.

After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement and the Joinder Agreements executed by
those Obligors not signatory to the Original Note Purchase Agreement are true
and correct in all material respects as of the Seventh Amendment Effective Date.

 

  5. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendment of the Current Note Purchase Agreement, the amendment and
restatement of the Existing Notes and the release of certain Obligors as set
forth above in this Agreement shall become effective as of the date first
written above (the “Seventh Amendment Effective Date”), provided that each of
the following conditions shall have been satisfied:

(a) the Noteholders shall have received a fully executed copy of this Agreement
executed by the Obligors and the Noteholders;

(b) the Obligors shall have issued to each Noteholder a new Note in
substantially the form of Exhibit A to the Note Purchase Agreement attached to
this Agreement as Exhibit A in exchange for such Noteholder’s Existing Notes;

(c) the Noteholders shall have received a fully executed copy of the Amended and
Restated Intercreditor Agreement, duly executed by all relevant parties thereto,
in form and substance satisfactory to the Required Holders;

(d) each of Aaron’s Progressive Holding Company, AM2 Enterprises, LLC,
Approve.Me LLC and Woodhaven Furniture Industries, LLC shall have executed a
joinder to the Note Purchase Agreement and a joinder to the Intercreditor
Agreement, each in form and substance satisfactory to the Required Holders;

(e) the representations and warranties set forth in Section 4 of this Agreement
shall be true and correct on such date;

(f) the Noteholders shall have received fully executed copies of the following:

(i) that certain Amendment No. 4 to Note Purchase Agreement, dated as of the
Seventh Amendment Effective Date, by and among, inter alios, the Company, AIC,
and the Prudential Parties,

(ii) that certain Amendment No. 4 to Note Purchase Agreement, dated as of the
Seventh Amendment Effective Date, by and among, inter alios, the Company, AIC,
and the MetLife Parties,

 

4



--------------------------------------------------------------------------------

(iii) that certain Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of the Seventh Amendment Effective Date, by and among, inter
alios, the Company, SunTrust Bank, acting as Administrative Agent and in certain
other capacities, and each of the lenders party thereto, and

(iv) that certain Sixth Amendment to Loan Facility Agreement, dated as of the
Seventh Amendment Effective Date, by and among, inter alios, the Company,
SunTrust and the other financial institutions party thereto,

and each of the amendments and amendments and restatements referred to in the
foregoing clauses (i) to (iv), inclusive, shall be in form and substance
reasonably satisfactory to the Noteholders and shall have become effective prior
to or concurrent with the effectiveness of this Agreement;

(g) the Noteholders shall have received a favorable legal opinion from each of
(i) Kilpatrick Townsend & Stockton LLP, as special counsel to the Obligors, and
(ii) Ballard Spahr LLP, as special local Utah counsel to the Obligors, in each
case dated as of the Seventh Amendment Effective Date and in form and substance
satisfactory to the Noteholders;

(h) the Noteholders shall have received a certificate from each Obligor executed
by the Secretary and one other officer of such Obligor (i) certifying as to the
certificate of formation, articles of incorporation, operating agreement,
by-laws or other similar organizational documents of such Obligor;
(ii) attaching authorizing resolutions on behalf of such Obligor (A) evidencing
approval of the transactions contemplated by this Agreement, the Notes and the
other Financing Documents and the execution, delivery and performance hereof and
thereof on behalf of such Obligor, (B) authorizing certain officers to execute
and deliver the same on behalf of such Obligor, (C) certifying that such
resolutions were duly and validly adopted and have not since been amended,
revoked or rescinded,; (iii) attaching a certificate of good standing for such
Obligor issued by the Secretary of State of the state of formation of such
Obligor, dated as of a recent date; and (iv) certifying as to the names, titles
and true signatures of the officers authorized to sign this Agreement and the
Notes on behalf of such Obligor;

(i) a private placement number issued by Standard & Poor’s CUSIP Global Services
(in cooperation with the Securities Valuation Office of the National Association
of Insurance Commissioners) shall have been obtained for the Notes;

(j) the Noteholders shall have received a fully executed copy of a side letter,
dated the date hereof and executed by the Obligors and the Noteholders, in form
and substance satisfactory to the Required Holders; and

(k) the Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Noteholders incurred in connection with this Agreement and the
transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

6. MISCELLANEOUS.

 

  6.1. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  6.2. Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

  6.3. Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 

  6.4. Costs and Expenses.

Whether or not the amendments contemplated by this Agreement become effective,
each of the Obligors confirms its obligation under paragraph 11B of the Note
Purchase Agreement and agrees that, on the Seventh Amendment Effective Date (or
if an invoice is delivered subsequent to the Seventh Amendment Effective Date or
if such amendments do not become effective, promptly after receiving any
statement or invoice therefor), it will pay all costs and expenses of the
Noteholders relating to this Agreement, including, but not limited to, the
statement for reasonable fees and disbursements of the Noteholders’ special
counsel presented to the Company on the Seventh Amendment Effective Date. The
Obligors will also promptly pay, upon receipt thereof, each additional statement
for reasonable fees and disbursements of the Noteholders’ special counsel
rendered after the Seventh Amendment Effective Date in connection with this
Agreement.

 

  6.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.

 

6



--------------------------------------------------------------------------------

  6.6. Survival.

All warranties, representations, certifications and covenants made by the
Obligors in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.

 

  6.7. Part of Current Note Purchase Agreement; Future References, etc.

This Agreement shall be deemed to be, and is, a Financing Document. This
Agreement shall be construed in connection with and as a part of the Note
Purchase Agreement and the Notes and, except as expressly amended by this
Agreement, all terms, conditions and covenants contained in the Current Note
Purchase Agreement and the Existing Notes are hereby ratified and shall be and
remain in full force and effect. Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Agreement may refer to the Current Note Purchase Agreement and the Existing
Notes without making specific reference to this Agreement and the Notes, but
nevertheless all such references shall include this Agreement and the Notes,
unless the context otherwise requires.

 

  6.8. Affirmation of Obligations under Current Note Purchase Agreement and
Notes; No Novation.

Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the obligations under
the Current Note Purchase Agreement or the Existing Notes. Instead, it is the
express intention of the parties hereto to reaffirm the indebtedness created
under the Current Note Purchase Agreement and the Existing Notes, as amended by
this Agreement. The Obligors hereby acknowledge and affirm all of their
respective obligations under the terms of the Current Note Purchase Agreement
and the Existing Notes. The execution, delivery and effectiveness of this
Agreement shall not be deemed, except as expressly provided herein, (a) to
operate as a waiver of any right, power or remedy of any of the Noteholders
under the Current Note Purchase Agreement or the Existing Notes, nor constitute
a waiver or amendment of any provision thereunder, or (b) to prejudice any
rights which any Noteholder now has or may have in the future under or in
connection with the Note Purchase Agreement or the Notes or under applicable
law.

[Remainder of page intentionally left blank. Next page is signature page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 7
to Note Purchase Agreement to be executed on its behalf by a duly authorized
officer or agent thereof.

 

Very truly yours, OBLIGORS: AARON’S, INC. By:   /s/ Steven A. Michaels Name:  
Steven A. Michaels Title:   Chief Financial Officer and   President of Strategic
Operations AARON INVESTMENT COMPANY By:   /s/ Steven A. Michaels Name:   Steven
A. Michaels Title:   Vice President and Treasurer AARON’S LOGISTICS, LLC By
Aaron’s, Inc., as sole Manager By:   /s/ Steven A. Michaels Name:   Steven A.
Michaels Title:   Chief Financial Officer and   President of Strategic
Operations PROGRESSIVE FINANCE HOLDINGS, LLC By:   /s/ Steven A. Michaels Name:
  Steven A. Michaels Title:   Vice President

 

[Signature page to Amendment No. 7 to Note Purchase Agreement – Aaron’s, Inc.
(Pru 2011)]



--------------------------------------------------------------------------------

NPRTO Arizona, LLC NPRTO California, LLC NPRTO Florida, LLC NPRTO Georgia, LLC
NPRTO Illinois, LLC NPRTO Michigan, LLC NPRTO New York, LLC NPRTO Ohio, LLC
NPRTO Texas, LLC NPRTO Mid-West, LLC NPRTO North-East, LLC NPRTO South-East, LLC
NPRTO West, LLC, By:   PROG LEASING, LLC, Sole Manager   By:   /s/ Steven A.
Michaels   Name:   Steven A. Michaels   Title:   Vice President PROG LEASING,
LLC By:  

PROGRESSIVE FINANCE

HOLDINGS, LLC, Sole Manager

  By:   /s/ Steven A. Michaels   Name:   Steven A. Michaels   Title:   Vice
President

 

[Signature page to Amendment No. 7 to Note Purchase Agreement – Aaron’s, Inc.
(Pru 2011)]



--------------------------------------------------------------------------------

Accepted and Agreed:

The foregoing Agreement is hereby accepted as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:     /s/ Ashley Dexter     Vice President

THE GIBRALTAR LIFE INSURANCE CO., LTD.

By:   Prudential Investment Management Japan Co., Ltd., as Investment Manager
By:   PGIM, Inc., as Sub-Adviser   By:   /s/ Ashley Dexter     Vice President

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:   PGIM, Inc., as Investment Manager   By:   /s/ Ashley Dexter     Vice
President

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By:   Prudential Investment Management Japan Co., Ltd., as Investment Manager
By:   PGIM, Inc., as Sub-Adviser   By:   /s/ Ashley Dexter     Vice President

 

[Signature page to Amendment No. 7 to Note Purchase Agreement – Aaron’s, Inc.
(Pru 2011)]



--------------------------------------------------------------------------------

ZURICH AMERICAN INSURANCE COMPANY

By:   Prudential Private Placement Investors, L.P. (as Investment Advisor) By:  
Prudential Private Placement Investors, Inc.   (as its General Partner)   By:  
/s/ Ashley Dexter     Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Note Purchase Agreement



--------------------------------------------------------------------------------

[Conformed Copy Incorporating All Amendments Through Amendment No. 6]EXHIBIT A

 

 

 

AARON’S, INC.

and certain other Obligors

 

 

NOTE PURCHASE AGREEMENT

 

 

 

 

DATED AS OF JULY 5, 2011

$125,000,000 AMENDED AND RESTATED SENIOR NOTES DUE APRIL 27, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. AUTHORIZATION OF ISSUE OF NOTES

     1  

2. PURCHASE AND SALE OF NOTES

     1  

3. CONDITIONS OF CLOSING

     2  

3A. Execution and Delivery of Documents

     2  

3B. Opinion of Purchaser’s Special Counsel

     3  

3C. Purchase Permitted By Applicable Laws

     3  

3D. Payment of Fees

     3  

3E. Sale to Other Purchasers

     3  

3F. Changes in Corporate Structure

     3  

3G. Private Placement Number

     3  

3H. Performance; No Default

     3  

3I. Representations and Warranties

     3  

3J. SunTrust Amendments

     3  

3K. Amendment to Existing Note Purchase Agreement

     4  

4. PREPAYMENTS

     4  

4A. Required Prepayments

     4  

4B. Optional Prepayment With Yield-Maintenance Amount

     4  

4C. Notice of Optional Prepayment

     4  

4D. Offer to Prepay upon Sale of Assets

     4  

4E. Offer to Prepay upon Incurrence of Indebtedness

     6  

4F. Partial Payments Pro Rata

     7  

4G. Retirement of Notes

     8  

5. AFFIRMATIVE COVENANTS

     8  

5A. Financial Statements

     8  

5B. Information Required by Rule 144A

     9  

5C. Inspection of Property

     10  

5D. Corporate Existence, Etc.

     10  

5E. Payment of Taxes and Claims

     10  

5F. Line of Business

     11  

5G. Maintenance of Most Favored Lender Status

     11  

5H. Covenant Relating to Domestic Subsidiaries

     11  

5I. Compliance with Laws

     12  

5J. Notices of Material Events

     12  

5K. Payment of Obligations

     12  

5L. Books and Records

     13  

5M. Maintenance of Properties; Insurance

     13  

5N. Covenant Relating to Foreign Subsidiaries

     14  

5O. Progressive Finance Subsidiaries

     15  

5P. Tax Good Standing Certificates

     15  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

6. NEGATIVE COVENANTS

     15  

6A. Fixed Charges Coverage Ratio

     15  

6B. Total Debt to EBITDA Ratio

     16  

6C. Indebtedness

     16  

6D. Liens

     18  

6E. Sale of Assets

     20  

6F. Restricted Payments

     20  

6G. Restricted Investments

     21  

6H. Restrictive Agreements

     22  

6I. Amendments to Material Documents

     23  

6J. Accounting Changes

     23  

6K. Fundamental Changes

     23  

6L. Transactions with Affiliates

     24  

6M. Sale and Leaseback Transactions

     24  

6N. Terrorism Sanctions Regulations

     24  

6O. Activities of Aaron Rents and Blocker Corporations

     24  

7. EVENTS OF DEFAULT

     25  

7A. Acceleration

     25  

7B. Rescission of Acceleration

     29  

7C. Notice of Acceleration or Rescission

     29  

7D. Other Remedies

     30  

8. REPRESENTATIONS, COVENANTS AND WARRANTIES

     30  

8A. Organization

     30  

8B. Financial Statements

     30  

8C. Actions Pending

     30  

8D. Outstanding Indebtedness

     31  

8E. Title to Properties

     31  

8F. Taxes

     31  

8G. Conflicting Agreements and Other Matters

     31  

8H. Offering of Notes

     31  

8I. Use of Proceeds

     32  

8J. ERISA

     32  

8K. Governmental Consent

     32  

8L. Compliance with Laws

     32  

8M. Environmental Compliance

     33  

8N. Utility Company Status

     33  

8O. Investment Company Status

     33  

8P. Rule 144A

     33  

8Q. Disclosure

     33  

8R. Foreign Assets Control Regulations, etc.

     33  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

9. REPRESENTATIONS OF THE PURCHASER

     34  

9A. Nature of Purchase

     34  

9B. Source of Funds

     34  

10. DEFINITIONS; ACCOUNTING MATTERS

     36  

10A. Yield-Maintenance Terms

     36  

10B. Other Terms

     37  

10C. Accounting and Legal Principles, Terms and Determinations

     54  

11. MISCELLANEOUS

     55  

11A. Note Payments

     55  

11B. Expenses

     55  

11C. Consent to Amendments

     56  

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes

     56  

11E. Persons Deemed Owners; Participations

     57  

11F. Survival of Representations and Warranties; Entire Agreement

     57  

11G. Successors and Assigns

     57  

11H. Confidential Information

     57  

11I. Notices

     58  

11J. Payments due on Non-Business Days

     59  

11K. Satisfaction Requirement

     59  

11L. Governing Law

     59  

11M. Consent to Jurisdiction; Waiver of Immunities

     59  

11N. Severability

     60  

11O. Descriptive Headings

     60  

11P. Counterparts

     60  

11Q. Independence of Covenants

     60  

11R. Waiver of Jury Trial

     60  

11S. Severalty of Obligations

     61  

11T. Independent Investigation

     61  

11U. Directly or Indirectly

     61  

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A

   —    Purchaser Schedule

Schedule 3F

   —    Changes in Corporate Structure

Schedule 5O

   —    Progressive Finance Subsidiaries

Schedule 6C

   —    Existing Indebtedness

Schedule 6D

   —    Existing Liens

Schedule 6G

   —    Existing Investments

Schedule 8G

   —    Restrictions on Indebtedness

Schedule 8I

   —    Use of Proceeds

Schedule  10

   —    Inactive Subsidiaries

Exhibit A

   —    Form of Note

Exhibit B

   —    Payment Instructions

Exhibit C

   —    Form of Opinion of Counsel for the Obligors

Exhibit D

   —    Form of Joinder Agreement

Exhibit E

   —    SunTrust Amendments

Exhibit F

   —    Amendment to Existing Note Purchase Agreement



--------------------------------------------------------------------------------

AARON’S, INC.

and certain other Obligors

Aaron Building

East Paces Ferry Road, NE

Atlanta, GA 30305-2377

Dated as of July 5, 2011

To Each of the Purchasers named on

the attached Purchaser Schedule

Ladies and Gentlemen:

Each of AARON’S, INC., a Georgia corporation (together with its successors and
assigns, the “Company”), AARON INVESTMENT COMPANY, a Delaware corporation
(together with its successors and assigns, “AIC”; and, together with the Company
and each Additional Obligor made a party to this Agreement pursuant to the terms
of paragraph 5H hereof, collectively, the “Obligors”), hereby agrees with each
Purchaser as follows:

 

1. AUTHORIZATION OF ISSUE OF NOTES.

The Obligors will authorize the issue of their senior promissory notes in the
aggregate principal amount of $125,000,000, to be dated the date of issue
thereof, to mature April 27, 2018, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable, and on overdue payments, in each case at the rates specified
therein, and to be substantially in the form of Exhibit A attached hereto. The
term “Notes” as used herein shall include each such senior promissory note
delivered pursuant to any provision of this Agreement and each such senior
promissory note delivered in substitution or exchange for any other Note
pursuant to any such provision.

 

2. PURCHASE AND SALE OF NOTES.

The Obligors hereby agree to sell to each Purchaser and, subject to the terms
and conditions herein set forth, each Purchaser agrees to purchase from the
Obligors Notes in the aggregate principal amount set forth opposite such
Purchaser’s name on the Purchaser Schedule hereto at 100% of such aggregate
principal amount. The Obligors will deliver to each Purchaser, at the offices of
Bingham McCutchen LLP at 399 Park Avenue, New York, NY 10022, one or more Notes
registered in its name, evidencing the aggregate principal amount of Notes to be
purchased by such Purchaser and in the denomination or denominations specified
in the Purchaser Schedule attached hereto, against payment of the purchase price
thereof by transfer of immediately available funds for credit to the Obligors’
accounts at such bank as shall be identified in a written instruction of the
Obligors in the form of Exhibit B attached hereto, delivered to each Purchaser
on or before the date of closing, which shall be July 5, 2011 or any other date
upon which the parties hereto may mutually agree (herein called the “Closing” or
the “Date of Closing”).



--------------------------------------------------------------------------------

3. CONDITIONS OF CLOSING.

The obligation of each Purchaser to purchase and pay for the Notes to be
purchased by it hereunder is subject to the satisfaction, on or before the Date
of Closing, of the following conditions:

3A. Execution and Delivery of Documents. Such Purchaser shall have received the
following, each to be dated the Date of Closing unless otherwise indicated:

(i) the Note(s) to be purchased by such Purchaser;

(ii) a favorable opinion of Kilpatrick Townsend & Stockton LLP, special counsel
for the Obligors (or such other counsel designated by the Obligors and
acceptable to each Purchaser) satisfactory to each Purchaser and substantially
in the form of Exhibit C attached hereto and as to such other matters as a
Purchaser may reasonably request. The Obligors hereby direct each such counsel
to deliver such opinion, agree that the issuance and sale of any Notes will
constitute a reconfirmation of such direction, and understand and agree that
each Purchaser will and hereby is authorized to rely on such opinion;

(iii) the Articles/Certificate of Incorporation of each of the Obligors, each
certified as of a recent date by the Secretary of State of their respective
jurisdictions of incorporation;

(iv) the Bylaws of each of the Obligors, certified by each of their respective
Secretaries;

(v) an incumbency certificate from each Obligor signed by the Secretary or an
Assistant Secretary and one other officer (who is not signing any other document
or agreement in connection herewith) of each of the Obligors, certifying as to
the names, titles and true signatures of the officers of the Obligors authorized
to sign this Agreement and the Notes and the other documents to be delivered
hereunder;

(vi) a certificate of the Secretary of each of the Obligors (A) attaching
resolutions of the board of directors (or similar governing body) of the
Obligors evidencing approval of the transactions contemplated by this Agreement
and the issuance of the Notes and the execution, delivery and performance
thereof, and authorizing certain officers to execute and deliver the same, and
certifying that such resolutions were duly and validly adopted and have not
since been amended, revoked or rescinded, and (B) certifying that no dissolution
or liquidation proceedings as to the Obligors have been commenced or are
contemplated;

(vii) an Officer’s Certificate from the Company certifying that the conditions
specified in paragraphs 3F, 3H and 3I have been satisfied;

(viii) corporate good standing certificates as to each Obligor from their
respective jurisdictions of organization; and

(ix) such additional documents or certificates with respect to such legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser.

 

2



--------------------------------------------------------------------------------

3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from Bingham McCutchen LLP a favorable opinion satisfactory to such Purchaser as
to such matters incident to the matters herein contemplated as it may reasonably
request.

3C. Purchase Permitted By Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the Date of Closing on the terms and
conditions herein provided (including the use of the proceeds of such Notes by
the Obligors) shall not violate any applicable law or governmental regulation
(including, without limitation, section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and shall not
subject such Purchaser to any tax, penalty, liability or other onerous condition
under or pursuant to any applicable law or governmental regulation, and such
Purchaser shall have received such certificates or other evidence as such
Purchaser may request to establish compliance with this condition.

3D. Payment of Fees. The Obligors shall have paid the reasonable fees and
expenses of Bingham McCutchen LLP, as set forth in a statement to be delivered
to the Company no later than two Business Days prior to the Date of Closing.

3E. Sale to Other Purchasers. The Obligors shall have sold to the other
Purchasers the Notes to be purchased by them at the Closing and shall have
received payment in full therefor.

3F. Changes in Corporate Structure. Except as set forth on Schedule 3F hereto,
no Obligor shall have changed its jurisdiction of incorporation or been a party
to any merger or consolidation, nor shall any Obligor have succeeded to all or
any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements. There shall have
been no Material Adverse Effect since December 31, 2010.

3G. Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for the Notes.

3H. Performance; No Default. The Obligors shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by them prior to or at the Closing and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by paragraph 8I) no Default or Event of Default shall
have occurred and be continuing.

3I. Representations and Warranties. The representations and warranties of the
Obligors in this Agreement shall be correct when made and at the time of
Closing.

3J. SunTrust Amendments. The Company shall have delivered a true and correct
copy, attached hereto as Exhibit E, of any amendments to permit the Company to
enter into the transactions contemplated by this Agreement and the Notes that
shall be necessary under (i) the SunTrust Agreement, including, without
limitation, an amendment of Section 7.8 thereof, and (ii) the SunTrust Loan
Facility Agreement, including, without limitation, an amendment of Section 8.8
thereof.

 

3



--------------------------------------------------------------------------------

3K. Amendment to Existing Note Purchase Agreement. The Obligors and the Existing
Noteholders shall have entered into an amendment to the Existing Note Purchase
Agreement and a true and correct copy, attached hereto as Exhibit F, shall have
been delivered to each Purchaser.

 

4. PREPAYMENTS.

The Notes shall be subject to prepayment with respect to the required
prepayments specified in paragraph 4A, the optional prepayments permitted by
paragraph 4B and the offers to prepay required by paragraphs 4D and 4E.

4A. Required Prepayments. Until the Notes shall be paid in full, the Obligors
shall apply to the prepayment of the Notes, without Yield-Maintenance Amount,
the sum of $25,000,000 on April 27 in each of the years 2014 to 2018, inclusive,
and such principal amounts of the Notes, together with interest thereon to the
prepayment dates, shall become due on such prepayment dates; provided that upon
any partial prepayment of the Notes pursuant to paragraphs 4B, 4D or 4E or
purchase of the Notes pursuant to paragraph 4G the principal amount of each
required prepayment of the Notes becoming due under this paragraph 4A on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase. The remaining principal amount of the
Notes, together with interest accrued thereon, shall become due on the maturity
date of the Notes.

4B. Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part (in a
minimum amount of $5,000,000 and in integral multiples of $100,000) at the
option of the Obligors, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each Note.

4C. Notice of Optional Prepayment. The Obligors shall give the holder of each
Note irrevocable written notice of any prepayment pursuant to paragraph 4B not
less than 10 Business Days prior to the prepayment date, specifying such
prepayment date and the principal amount of the Notes, and of the Notes held by
such holder, to be prepaid on such date and stating that such prepayment is to
be made pursuant to paragraph 4B. Notice of prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date. The Obligors shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient of such notices in the Purchaser Schedule attached hereto or by notice
in writing to the Obligors.

 

4



--------------------------------------------------------------------------------

4D. Offer to Prepay upon Sale of Assets.

(a)(a) Notice and Offer. In the event the Company or any of its Domestic
Subsidiaries receives (x) Net Cash Proceeds from any Asset Disposition (other
than from a sale or disposal of the types described in clauses (a) and (b) of
paragraph 6E) or (y) Net Cash Proceeds from any casualty insurance policies or
eminent domain, condemnation or similar proceeding (a “Casualty Event”) that,
with respect to clauses (x) and (y), results in Net Cash Proceeds in excess of
[$5,000,000](A) $15,000,000 for any such single Asset Disposition (or series of
related Asset Disposition) or for any single Casualty Event or [$20,000,000](B)
as of any date of determination, an amount equal to two percent (2.0%) of the
aggregate book value of the total assets of the Company and its Subsidiaries
determined as of such date on a consolidated basis as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered, for all such Asset Dispositions or Casualty Events from the date
hereof through the maturity date of the Notes (each, a “Debt Prepayment
Transfer”), the Company will, within ten (10) days of the occurrence thereof,
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Subject to any required pro rata sharing of such Net Cash Proceeds with the
holders of other Senior Debt in accordance with the terms of the Intercreditor
Agreement and subject to the right of reinvestment set forth in the proviso
below, such written notice shall (i) contain, and such written notice shall
constitute, an irrevocable offer (the “Transfer Prepayment Offer”) to prepay, at
the election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Cash Proceeds in respect of such Debt
Prepayment Transfer, together with interest on the amount to be so prepaid
accrued to the Transfer Prepayment Date and (ii) shall specify a date (the
“Transfer Prepayment Date”) that is not less than thirty (30) days and not more
than sixty (60) days after the date of such notice on which such prepayment is
to be made. If the Transfer Prepayment Date shall not be specified in such
notice, the Transfer Prepayment Date shall be the Business Day that falls on or
next following the fortieth (40th) day after the date of such notice; provided
that the Obligors shall not be required to make a Transfer Prepayment Offer with
respect to Net Cash Proceeds from any Debt Prepayment Transfer to the extent
such Net Cash Proceeds (x) to the extent required to be applied to repay or
provide cash collateral for Indebtedness under the Dent-A-Med Credit Agreement
(regardless of permanent commitment reductions thereunder), subject to any
exceptions or reinvestment rights provided for in the Dent-A-Med Credit
Agreement as in effect on the [Fifth] Seventh Amendment Effective Date, arise
from (1) sales of assets by the Dent-A-Med Entities or (2) any casualty
insurance policies or eminent domain, condemnation or similar proceedings if the
beneficiary under any such policy or the party to any such proceedings is any
Dent-A-Med Entity, or (y) are reinvested in assets then used or usable in the
business of the Obligors and their Subsidiaries within 180 days following
receipt thereof or committed to be reinvested pursuant to a binding contract
prior to the expiration of such 180-day period and are actually reinvested
within 360 days following receipt thereof.

(b) Acceptance and Rejection. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than fifteen (15) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within fifteen
(15) days after the date of such written notice shall be deemed to constitute a
rejection of the Transfer Prepayment Offer. If a Transfer Prepayment Offer is
rejected or deemed to have been rejected, the Company may apply the amount that
was the subject of such Transfer Prepayment Offer to prepay other Senior Debt.

 

5



--------------------------------------------------------------------------------

(c) Payment. If accepted by any holder of a Note, such offered prepayment (equal
to or not less than such holder’s Ratable Portion of the Net Cash Proceeds in
respect of such Debt Prepayment Transfer) shall be due and payable on the
Transfer Prepayment Date. Such offered prepayment shall be made at one hundred
percent (100%) of the principal amount of such Notes being so prepaid, together
with interest on such principal amount then being prepaid accrued to the
Transfer Prepayment Date, but, in any case, without any Yield-Maintenance Amount
or any other premium.

(d) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4D shall be accompanied by an Officer’s Certificate, dated the date of
such offer, specifying (i) the Transfer Prepayment Date, (ii) the Net Cash
Proceeds in respect of the applicable Debt Prepayment Transfer, (iii) that such
offer is being made pursuant to this paragraph 4D, (iv) the principal amount of
each Note offered to be prepaid, (v) the interest that would be due on each Note
offered to be prepaid, accrued to the Transfer Prepayment Date, and (vi) in
reasonable detail, the nature of the Transfer giving rise to such Debt
Prepayment Transfer and certifying that no Default or Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.

(e) Notice Concerning Status of Holders of Notes. Promptly after each Transfer
Prepayment Date and the making of all prepayments contemplated on such Transfer
Prepayment Date under this paragraph 4D (and, in any event, within 30 days
thereafter), the Company shall deliver to each then current holder of Notes, if
any, an Officer’s Certificate containing a list of the then current holders of
Notes (together with their addresses) and setting forth as to each such holder
the outstanding principal amount of Notes held by such holder at such time, (in
each case calculated after giving effect to the prepayments made on such
Transfer Prepayment Date).

4E. Offer to Prepay upon Incurrence of Indebtedness.

(a) Notice and Offer. In the event that the Company or any Subsidiary (x) incurs
Indebtedness not permitted pursuant to paragraph 6C (an “Unpermitted Debt
Incurrence”), or (y) issues any capital stock or other equity interests (an
“Equity Issuance”), the Company will, within ten (10) days after such
Unpermitted Debt Incurrence or Equity Issuance (as applicable), give written
notice of such Unpermitted Debt Incurrence or Equity Issuance to each holder of
Notes. Such written notice shall (i) contain, and such written notice shall
constitute, an irrevocable offer (the “Prepayment Offer”) to prepay, at the
election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Cash Proceeds of such Unpermitted Debt
Incurrence or Equity Issuance, as the case may be, together with interest on the
amount to be so prepaid accrued to the Prepayment Date (subject to any required
pro rata sharing of such Net Cash Proceeds with the holders of other Senior Debt
in accordance with the terms of the Intercreditor Agreement) and (ii) shall
specify a date (the “Prepayment Date”) that is not less than thirty (30) days
and not more than sixty (60) days after the date of such notice on which such
prepayment is to be made; provided, however, that no such

 

6



--------------------------------------------------------------------------------

Prepayment Offer shall be required to be made in respect of any Equity Issuance
if, at the time such Equity Issuance is consummated, no loan agreement, credit
agreement, note purchase agreement, promissory note or other similar
documentation evidencing any Senior Debt, similarly requires that such Senior
Debt be repaid or prepaid in connection with any such Equity Issuance. If the
Prepayment Date shall not be specified in such notice, the Prepayment Date shall
be the Business Day that falls on or next following the fortieth (40th) day
after the date of such notice.

(b) Acceptance and Rejection. To accept such Prepayment Offer, a holder of Notes
shall cause a notice of such acceptance to be delivered to the Company not later
than fifteen (15) days after the date of such written notice from the Company,
provided, that failure to accept such offer in writing within fifteen (15) days
after the date of such written notice shall be deemed to constitute a rejection
of the Prepayment Offer. If a Prepayment Offer is rejected or deemed to have
been rejected, the Company may apply the amount that was the subject of such
Prepayment Offer to prepay other Senior Debt.

(c) Payment. If accepted by any holder of a Note, such offered prepayment (equal
to or not less than such holder’s Ratable Portion of the Net Cash Proceeds of
such Unpermitted Debt Incurrence or the Net Cash Proceeds of such Equity
Issuance, as the case may be) shall be due and payable on the Prepayment Date.
Such offered prepayment shall be made at one hundred percent (100%) of the
principal amount of such Notes being so prepaid, together with interest on such
principal amount then being prepaid accrued to the Prepayment Date, but, in any
case, without any Yield-Maintenance Amount or any other premium.

(d) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4E shall be accompanied by an Officer’s Certificate, dated the date of
such offer, specifying (i) the Prepayment Date, (ii) the Net Cash Proceeds of
such Unpermitted Debt Incurrence or the Net Cash Proceeds of such Equity
Issuance, as applicable, (iii) that such offer is being made pursuant to this
paragraph 4E, (iv) the principal amount of each Note offered to be prepaid, and
(v) the interest that would be due on each Note offered to be prepaid, accrued
to the Prepayment Date and certifying that no Default or Event of Default exists
or would exist after giving effect to the prepayment contemplated by such offer
(other than, if applicable, the Event of Default arising under paragraph 7A(v)
as a result of the breach by the Obligors of paragraph 6C in connection with the
Unpermitted Debt Incurrence).

(e) Notice Concerning Status of Holders of Notes. Promptly after each Prepayment
Date and the making of all prepayments contemplated on such Prepayment Date
under this paragraph 4E (and, in any event, within 30 days thereafter), the
Company shall deliver to each then current holder of Notes, if any, an Officer’s
Certificate containing a list of the then current holders of Notes (together
with their addresses) and setting forth as to each such holder the outstanding
principal amount of Notes held by such holder at such time, (in each case
calculated after giving effect to the prepayments made on such Prepayment Date).

 

7



--------------------------------------------------------------------------------

(f) Continuing Default. Nothing contained in this paragraph 4E shall be deemed
to constitute a consent to, or waiver of any Default or Event of Default arising
under this Agreement as a result of, any Unpermitted Debt Incurrence. Any
Default or Event of Default arising from such Unpermitted Debt Incurrence shall
be deemed to be continuing following any Prepayment Offer (and any related
prepayment of the Notes in connection therewith) made in connection with such
Unpermitted Debt Incurrence, regardless of whether such Prepayment Offer is
accepted or rejected by any holder of Notes.

4F. Partial Payments Pro Rata. Upon any partial prepayment of the Notes pursuant
to paragraph 4A or 4B, the principal amount so prepaid shall be allocated to all
Notes at the time outstanding in proportion to the respective outstanding
principal amounts thereof.

4G. Retirement of Notes. The Obligors shall not, and shall not permit any of
their Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B, 4D or 4E or upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes held by any holder unless such Obligor or such Subsidiary or Affiliate
shall have offered to prepay or otherwise retire or purchase or otherwise
acquire, as the case may be, the same proportion of the aggregate principal
amount of Notes held by each other holder of Notes at the time outstanding upon
the same terms and conditions. Any Notes so prepaid or otherwise retired or
purchased or otherwise acquired by the Obligors or any of their Subsidiaries or
Affiliates shall be promptly canceled and shall not be deemed to be outstanding
for any purpose under this Agreement.

 

5. AFFIRMATIVE COVENANTS.

5A. Financial Statements. The Company covenants that it will deliver to each
Significant Holder in duplicate:

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of income, cash flows and changes in financial position
of the Company and its Subsidiaries for the period from the beginning of the
current fiscal year to the end of such quarterly period, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such
quarterly period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail and
satisfactory in form to the Required Holder(s) and certified by an authorized
financial officer of the Company, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to clause (iii) below of
copies of the Quarterly Report on Form 10-Q of the Company for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
clause (i);

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year, consolidated statements of income, cash flows and changes in
financial position for the Company and its Subsidiaries for such year, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year, setting forth in each

 

8



--------------------------------------------------------------------------------

case in comparative form corresponding consolidated figures from the preceding
annual audit, all in reasonable detail and satisfactory in form to the Required
Holder(s) and, as to the consolidated statements, reported on by independent
public accountants of recognized national standing selected by the Company whose
report shall be without limitation as to the scope of the audit and satisfactory
in substance to the Required Holder(s); provided, however, that delivery
pursuant to clause (iii) below of copies of the Annual Report on Form 10-K of
the Company for such fiscal year filed with the SEC shall be deemed to satisfy
the requirements of this clause (ii);

(iii) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be, it being agreed that the
requirements of this subsection may be satisfied by the delivery of the
applicable reports, statements or other materials to the SEC to the extent that
such reports, statements or other materials are available to each Significant
Holder on EDGAR;

(iv) promptly upon receipt thereof, a copy of each other report submitted to the
Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;

(v) as soon as available and in any event within 60 days after the end of each
fiscal year of the Company, a forecasted income statement, balance sheet, and
statement of cash flows for the following fiscal year, provided that, the
Company shall not be required to deliver such financial statements so long as
the Company is not required to provide such information to any other lender,
whether pursuant to the SunTrust Agreement or otherwise;

(vi) promptly upon receipt thereof, a copy of any notice (including notices of
default or acceleration) received from any lender, creditor, holder,
administrative agent or trustee under or with respect to the SunTrust Agreement,
the MetLife NPA, the 2014 Prudential NPA or the SunTrust Loan Facility Agreement
(excluding notices sent to any such Person in the ordinary course of
administration of a credit facility, such as information relating to pricing,
fees and borrowing availability); and

(vii) with reasonable promptness, such other information and documents as such
Significant Holder may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A and 6B and
stating that there exists no Event of Default or Default, or, if any Event of
Default or Default exists, specifying the nature and period of existence thereof
and what action the Company proposes to take with respect thereto. Together with
each delivery of financial statements required by clause (ii) above, the Company
will deliver to each Significant Holder a certificate of such accountants
stating that, in making the audit necessary for their report

 

9



--------------------------------------------------------------------------------

on such financial statements, they have obtained no knowledge of any Event of
Default or Default, or, if they have obtained knowledge of any Event of Default
or Default, specifying the nature and period of existence thereof. Such
accountants, however, shall not be liable to anyone by reason of their failure
to obtain knowledge of any Event of Default or Default which would not be
disclosed in the course of an audit conducted in accordance with generally
accepted auditing standards.

5B. Information Required by Rule 144A. The Obligors covenant that they will,
upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Obligors are subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5C. Inspection of Property. The Company shall permit the representatives of each
Significant Holder that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Significant Holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

5D. Corporate Existence, Etc. Subject to paragraph 6K, each Obligor will at all
times preserve and keep in full force and effect its organizational existence.
Subject to paragraphs 6E and 6K, the Company will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

5E. Payment of Taxes and Claims. The Company will and will cause each of its
Subsidiaries to file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes and
assessments in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

5F. Line of Business. The Company will not, and will not permit any of its
Subsidiaries to, engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from (i) the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement, which business may include but is not
limited to the business of leasing and selling furniture, consumer electronics,
computers, appliances and other household goods and accessories inside and
outside of the United States of America, through both independently-owned and
franchised stores, providing lease-purchase solutions, credit and other
financing solutions to customers for the purchase and lease of such products,
the manufacture and supply of furniture and bedding for lease and sale in such
stores, and the provision of virtual rent-to-own programs inside and outside of
the United States of America (including but not limited to point-of-sale lease
purchase programs), and (ii) any other ancillary businesses which are
complementary to the business of the Company and its Subsidiaries as conducted
as of the Seventh Amendment Effective Date and that generally provide goods or
services to the same types of consumers serviced by the businesses of the
Company and its Subsidiaries as of the Seventh Amendment Effective Date.

5G. Maintenance of Most Favored Lender Status. The Obligors hereby covenant that
if the Obligors shall enter into any credit facility or loan agreement or any
amendment thereof (including, without limitation, any amendment to the SunTrust
Agreement, the MetLife NPA or the 2014 Prudential NPA) pursuant to which the
credit commitments available to the Obligors, individually or in the aggregate
to one or more of the Obligors under such credit facility or loan agreement,
and/or outstanding principal indebtedness incurred thereunder or in respect
thereof equals or exceeds $25,000,000 and which provides for the benefit of the
lenders thereunder any covenants or events of default which are more favorable
to such lenders than the covenants and events of default provided for in
paragraphs [5 or]5, 6 and 7 hereof for the benefit of the holders of the Notes
then, and in each and any such event, the covenants and events of default, as
applicable, in this Agreement shall be and shall be deemed to be,
notwithstanding paragraph 11C and without any further action on the part of the
Obligors or any other Person being necessary or required, amended to afford the
holders of the Notes the same benefits and rights as such amendments, or other
agreements, provide the lenders thereof. The Obligors will promptly deliver to
each holder of Notes a copy of each such agreement or amendment, or any waiver
or modification thereof. Notwithstanding the foregoing, the Obligors agree to
enter into such documentation as the Required Holders may reasonably request to
evidence the amendments provided for in this paragraph 5G.

 

11



--------------------------------------------------------------------------------

5H. Covenant Relating to Domestic Subsidiaries. The Company [shall]will not
permit any Domestic Subsidiary (other than the Dent-A-Med Entities in the case
of the Dent-A-Med Credit Agreement or Progressive Finance solely in respect of
its obligations under the DAMI Pledge Agreement, in each case, for so long as
the Dent-A-Med Credit Agreement has not been repaid in full and the commitments
thereunder to extend credit terminated) or any other Domestic Controlled
Affiliate to enter into any Guarantee or otherwise become liable (including as a
borrower or co-borrower) in respect of the obligations under the SunTrust
Agreement, the SunTrust Loan Facility Agreement, the MetLife NPA, the 2014
Prudential NPA or any other agreement providing for the incurrence of Senior
Debt by the Company or any Subsidiary, unless at the time of entering into such
Guarantee, such Domestic Subsidiary or Domestic Controlled Affiliate (an
“Additional Obligor”) contemporaneously therewith executes and delivers, to each
of the holders of the Notes (i) a duly authorized Joinder Agreement
substantially in the form of Exhibit D hereto pursuant to which such Additional
Obligor shall jointly and severally assume all obligations under this Agreement
and the Notes, (ii) a duly authorized joinder to the Intercreditor Agreement in
substantially the form of Schedule 1 thereto and (iii) a certificate of such
Domestic Subsidiary’s or Domestic Controlled Affiliate’s secretary or another
responsible officer certifying attached copies of such Domestic Subsidiary’s or
Domestic Controlled Affiliate’s constitutive documents and relevant resolutions,
and an opinion of counsel to such Person regarding the authorization, execution
and delivery of the joinder agreements in clauses (i) and (ii) hereof and their
enforceability, which opinion shall be satisfactory in all respects to the
Required Holders.[ Upon execution and delivery of a Joinder Agreement by an
Additional Obligor, this Agreement and the Notes shall be deemed to be amended
so that such Additional Obligor shall be an Obligor hereunder and under the
Notes without any further action on the part of the Additional Obligor, the
Obligors, or any other Person being necessary or required (notwithstanding
paragraph 11C).]

5I. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA PATRIOT Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

5J. Notices of Material Events. The Company will furnish to each Significant
Holder prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

12



--------------------------------------------------------------------------------

(c) the occurrence of any event or any other development by which the Company or
any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental Liability
in excess of $[10,000,000,] 25,000,000, (iii) receives notice of any claim with
respect to any Environmental Liability in excess of $[10,000,000,] 25,000,000,
or (iv) becomes aware of any basis for any Environmental Liability in excess of
$[10,000,000] 25,000,000 and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, provided that, the Company shall not be required to
deliver such information set forth in this clause (c) so long as the Company is
not required to provide such information to any other lenders, whether pursuant
to the SunTrust Agreement or otherwise;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$[10,000,000]25,000,000; and

(e) any other development known to the Company that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Paragraph 5J shall be accompanied by a written
statement of a Responsible Officer setting forth in reasonable details a
description of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

5K. Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its obligations
and liabilities before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

5L. Books and Records. The Company will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Company in conformity with GAAP.

5M. Maintenance of Properties; Insurance. The Company will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance in amounts not exceeding the
customary amounts maintained by similarly situated companies and for which
adequate reserves are maintained) with respect to its properties and business,
and the properties and business of its Subsidiaries, against loss or damage of
the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations. In addition, and not in
limitation of the foregoing, the Company shall maintain and keep in force
insurance coverage on its inventory, as is consistent with best industry
practices.

 

13



--------------------------------------------------------------------------------

5N. Covenant Relating to Foreign Subsidiaries.

(a) The Company may acquire or form additional Foreign Subsidiaries; provided
that, if the aggregate EBITDA attributable to all Foreign Subsidiaries whose
stock has not been pledged to secure the Notes pursuant to this paragraph 5N for
the most recently ended twelve month period exceeds twenty percent (20%) of
Consolidated EBITDA for the most recently ended twelve month period (the
“Foreign Pledge Date”), the Company (i) shall notify the holders of the Notes
thereof, (ii) subject to any required intercreditor arrangements entered into
between the holders of the Notes and all other creditors of the Company having a
similar covenant with the Company in order to accomplish any required equal
sharing of such pledged collateral (as provided in the penultimate sentence
hereof), deliver stock certificates and related pledge agreements, in form
satisfactory to a collateral agent acceptable to the Required Holders,
evidencing the pledge of 66% (or such greater percentage which would not result
in material adverse tax consequences) of the issued and outstanding capital
stock (or other similar equity interests) entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
capital stock (or other similar equity interests) not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) of one or more Foreign
Subsidiaries directly owned by the Company or any Domestic Subsidiary to secure
the obligations under and in respect of the Notes to the extent necessary such
that, after giving effect to such pledge, the EBITDA attributable to all Foreign
Subsidiaries whose capital stock (or other similar equity interests) has not
been pledged to secure such obligations pursuant to this paragraph 5N for the
most recently ended twelve month period does not exceed twenty percent (20%) of
Consolidated EBITDA for the most recently ended twelve month period, and
(iii) cause such Foreign Subsidiary whose stock is pledged pursuant to the
immediately preceding clause (ii) to deliver simultaneously therewith similar
documents applicable to such Foreign Subsidiary of the type described in
paragraphs 3A(iii) to 3A(vi), inclusive, and such other documents as may be
reasonably requested by the Required Holders; and provided, further, that in no
event shall any such Foreign Subsidiary be required to enter into a Guarantee or
a Joinder Agreement or otherwise guarantee any of the obligations under or in
respect of the Notes, except to the extent that any such Foreign Subsidiary
enters into any Guarantee of the obligations under the SunTrust Agreement, the
SunTrust Loan Facility Agreement, the MetLife NPA or the 2014 Prudential NPA.
Upon the occurrence of the Foreign Pledge Date, the Company will be required to
comply with the terms of this paragraph 5N within thirty (30) days after any new
Foreign Subsidiary is acquired or formed. Upon the occurrence of the Foreign
Pledge Date and within a reasonable time thereafter, the holders of the Notes
shall enter into an intercreditor agreement, in form and substance satisfactory
to the Required Holders, with all other creditors of the Company having a
similar covenant with the Company. For purposes hereof, the “EBITDA”
attributable to any such Foreign Subsidiary shall be determined in a manner
consistent with the method for determining Consolidated EBITDA, but on a
non-consolidated basis.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, (i) [the Merger
Sub shall not be required to become an Additional Obligor or to execute a
Joinder Agreement, provided that Merger Sub is merged into Progressive Finance
on April 14, 2014, with Progressive Finance being the surviving entity of such
merger, in accordance with the 2014 Acquisition Agreement and Progressive
Finance complies with all requirements to become an Additional Obligor in
accordance with paragraph 5H hereof, (ii) none of Aaron Rents Puerto Rico or the
Blocker Corporations]none of the Inactive Subsidiaries shall be required to
become [an Additional Obligor]a Subsidiary Guarantor or to execute [a
Joinder]the Subsidiary Guarantee Agreement, subject to compliance with paragraph
6O hereof[.] and (ii) the Company shall cause each Inactive Subsidiary to be
dissolved as soon as practicable without incurring adverse tax consequences
unless otherwise permitted by the Required Holders (which permission shall not
be unreasonably withheld, conditioned or delayed).

5O. Progressive Finance Subsidiaries. Within ten (10) Business Days after
April 14, 2014 (or such later date as the Required Holders agree), the Company
shall cause each of the Progressive Finance Subsidiaries to become an Additional
Obligor by complying with the requirements of paragraph 5H with respect to such
Progressive Finance Subsidiary and executing a joinder to the Intercreditor
Agreement in substantially the form of Schedule 1 thereto.

5P. Tax Good Standing Certificates. Within 15 days after the Date of Closing,
each Obligor shall deliver to each Purchaser tax good standing certificates from
its jurisdiction of incorporation.

5Q. Dent-A-Med Credit Agreement. On or prior to October 31, 2017 (or such later
date as the Required Holders may agree in their sole discretion), the Company
shall have caused the commitments under the Dent-A-Med Credit Agreement to be
terminated in full and all security interests granted in favor of Wells Fargo
Bank, National Association to have been terminated and released.

5R. Dent-A-Med Entity Subsidiary Guaranty. Within thirty (30) days after the
termination of the commitments under the Dent-A-Med Credit Agreement, as
provided for in paragraph 5P (or such later date as the Required Holders may
agree in their sole discretion), the Company shall cause each of the Dent-A-Med
Entities to become an Additional Obligor by complying with the requirements of
paragraph 5H with respect to such Dent-A-Med Entity and executing a joinder to
the Intercreditor Agreement in substantially the form of Schedule 1 thereto.

 

6. NEGATIVE COVENANTS.

So long as any Note or amount owing under this Agreement shall remain unpaid,
each Obligor covenants as follows that:

6A. Fixed Charges Coverage Ratio. The Company will not permit the Consolidated
Fixed Charge Coverage Ratio [to be less than (a) with respect to the]as of the
last day of each fiscal quarter [of the Company ending December 31, 2014 and
each fiscal quarter of the Company ending thereafter through and including
December 31, 2015, 1.75 to 1.00, and (b) for each fiscal quarter ending
thereafter, 2.00]ending after the Seventh Amendment Effective Date to be less
than 2.50 to 1.00.

 

15



--------------------------------------------------------------------------------

6B. Total Debt to EBITDA Ratio. The Company will not, at any time, permit the
Total Debt to EBITDA Ratio to be greater than[ (a) for the period from the
Fourth Amendment Effective Date to and including March 30, 2016, 3.25 to 1.00
and (b) from and including March 31, 2016,] 3.00 to 1.00.

6C. Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness created pursuant to this Agreement and the Notes;

(b) Indebtedness of the Company owing to any Obligor and of any Subsidiary owing
to any Obligor;

(c) Indebtedness of the Company or any Subsidiary incurred[ after the Date of
Closing] to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capitalized Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided[,] that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvements or extensions, renewals, and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof; provided, further, [that] (i) the aggregate principal amount of such
Indebtedness, does not [exceed $60,000,000 at any time outstanding and that]at
any time exceed three percent (3.0%) of aggregate book value of the the total
assets of the Company and its Subsidiaries determined on a consolidated basis as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered, and (ii) the aggregate principal amount of such
Indebtedness incurred by Foreign Subsidiaries under this clause (c), together
with the principal amount of Indebtedness permitted to be incurred by Foreign
Subsidiaries under clause (e) below, does not at any time exceed 20% of the
aggregate book value of the total assets of the Company and its Subsidiaries
measured on a consolidated basis in accordance with GAAP as of the end of the
immediately preceding fiscal quarter for which financial statements have been
delivered (giving [pro forma ]effect to [such acquisition]any Acquisition
financed with such Indebtedness on a Pro Forma Basis);

(d) Guarantees by the Company of Indebtedness of any other Obligor and
Guarantees by any Obligor of Indebtedness of the Company or any other Obligor;

(e) unsecured Indebtedness of Foreign Subsidiaries (whether such Indebtedness
represents loans made by the Company or any of its Subsidiaries or by a third
party) so long as after giving effect to the incurrence of such Indebtedness on
a [pro forma basis]Pro Forma Basis, (i) the Total Debt to EBITDA Ratio measured
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered

 

16



--------------------------------------------------------------------------------

does not exceed the maximum threshold then permitted under paragraph 6B, (ii) no
Default or Event of Default has occurred and is continuing, or would result
therefrom and (iii) the aggregate principal amount of such Indebtedness,
together with the[ aggregate] principal amount of Indebtedness permitted to be
incurred by such Foreign Subsidiaries under clause (c) above, does not exceed
20% of the aggregate book value of the total assets of the Company and its
Subsidiaries measured on a consolidated basis in accordance with GAAP as of the
end of the immediately preceding fiscal quarter for which financial statements
have been delivered (giving effect to any Acquisition financed with such
Indebtedness on a [pro forma basis]Pro Forma Basis);

(f) Guarantees by the Company of Indebtedness of certain franchise operators of
the Company, provided such Guarantees are given by the Company in connection
with (1) loans made pursuant to the terms of the SunTrust Loan Facility
Agreement or (2) loans made pursuant to the terms of any other [unsecured ]loan
facility agreements and guaranteed on an unsecured basis with terms otherwise
reasonably acceptable to the Required Holders entered into after the date hereof
in an aggregate principal amount [not to exceed $50,000,000 ]at any time
outstanding not to exceed, as of any date of determination, three percent
(3.0%) of the aggregate book value of the total assets of the Company and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been
delivered;

(g) Endorsed negotiable instruments for collection in the ordinary course of
business;

(h) Guarantees by the Company of Indebtedness of Foreign Subsidiaries permitted
by clause (e) above;

(i) Indebtedness existing on the Date of Closing and set forth on Schedule 6C
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(j) Indebtedness under the SunTrust Agreement and the SunTrust Loan Facility
Agreement;

(k) Indebtedness in respect of Private Placement Debt in respect of the MetLife
NPA and the 2014 Prudential NPA in an aggregate principal amount not to exceed
$300,000,000 at any time, together with, (i) so long as no Default or Event of
Default has occurred and is continuing, or would result therefrom, amendments,
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not (A) increase the outstanding principal amount thereof or shorten the
maturity or the weighted average life thereof, (B) have financial and other
terms that are materially more onerous in the aggregate than the terms set forth
in this Agreement and do not have defaults, rights or remedies more burdensome
in the aggregate to the obligors thereunder than the Indebtedness under this
Agreement and (C) include an obligor that is not an Obligor and (ii) Guarantees
of such Indebtedness by any Subsidiaries of the Company (so long as such
Subsidiaries are Obligors hereunder);

 

17



--------------------------------------------------------------------------------

(l) secured Indebtedness in an aggregate principal amount not to exceed
(including any such Indebtedness resulting from any exercise of any incremental
facility provisions) $110,000,000 under the Dent-A-Med Credit Agreement, as may
be amended and otherwise modified, so long as the terms of such facility are not
amended to be more restrictive than those in effect on the Sixth Amendment
Effective Date or in a manner that would be materially adverse to the holders of
the Notes and all Indebtedness incurred thereunder remains non-recourse to the
Company or any of its Subsidiaries (other than the Dent-A-Med Entities); and

(m) any other unsecured Indebtedness of the Company or any Domestic Subsidiary,
so long as after giving effect to the incurrence of such Indebtedness on a [pro
forma basis]Pro Forma Basis, (w) the Total Debt to EBITDA Ratio measured as of
the last day of the most recently ended fiscal quarter for which financial
statements have been delivered does not exceed the maximum threshold then
permitted under paragraph 6B, (x) no Default or Event of Default has occurred
and is continuing, or would result therefrom, (y) the terms of such Indebtedness
are not on financial and other terms that are materially more onerous in the
aggregate than the Indebtedness under this Agreement and do not have defaults,
rights or remedies more burdensome in the aggregate to the obligors thereunder
than the Indebtedness under this Agreement and (z) such Indebtedness does not
include an obligor that is not an Obligor.

6D. Liens. The Company will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired, except:

(a) Liens on any property or asset of the Company or any Subsidiary existing on
the Date of Closing set forth on Schedule 6F; provided, that such Lien shall not
apply to any property or asset of the Company or any Subsidiary not encumbered
thereby on the date hereof;

(b) Liens for taxes, assessments, governmental charges or levies, statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due or the payment of which is not at the
time required by paragraph 5E;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than leases providing for Capitalized Lease Obligations),
performance bonds, purchase, construction or sales contracts or other similar
obligations, in each case not incurred or made in connection with the borrowing
of money, the obtaining of advances or credit or the payment of a deferred
purchase price, and which do not, in the aggregate, materially detract from the
value of the Company’s property or assets or impair the use thereof or operation
of its business;

 

18



--------------------------------------------------------------------------------

(d) Liens on property or assets of the Company or any Subsidiary securing
obligations of such Obligor or Subsidiary to the Company or a Wholly Owned
Subsidiary of the Company;

(e) Liens on insurance policies owned by the Company on the lives of its
officers securing policy loans obtained from the insurers under such policies,
provided that (i) the aggregate amount borrowed on each policy shall not exceed
the loan value thereof, and (ii) the Company shall not incur any liability to
repay any such loans;

(f) Liens in respect of purchase money obligations in any fixed or capital
assets to secure the purchase price or the cost of construction or improvement
of such fixed or capital assets or to secure Indebtedness incurred solely for
the purpose of financing the acquisition, construction or improvement of such
fixed or capital assets (including Liens securing any Capitalized Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
paragraph 6C(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets together with all interest, fees and
costs incurred in connection therewith;

(g) Liens (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Company, (ii) existing on any asset of any Person at
the time such Person is merged with or into the Company or any Subsidiary of the
Company or (iii) existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary of the Company; provided, that any such Lien was not
created in contemplation of any of the foregoing and any such Lien secures only
those obligations which it secures on the date that such Person becomes a
Subsidiary or the date of such merger or the date of such acquisition;

(h) Liens on shares of stock or other equity interests of any Foreign
Subsidiary, only to the extent that the Notes and the obligations relating
thereto are secured pari passu with any other Indebtedness or obligations
secured thereby;

(i) judgment Liens not giving rise to an Event of Default or Liens created by or
existing from any litigation or legal proceedings that are currently being
contested in good faith for which adequate reserves have been established;

(j) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any Obligor or any Subsidiary;

 

19



--------------------------------------------------------------------------------

(k) other Liens incidental to the conduct of the business of any Obligor or any
Subsidiary or the ownership of its property and assets which were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and which do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(l) extensions, renewals, or replacements of any Lien referred to above in
subparagraphs (a), (b), (c), (e), (f), (g), (i) and (j) of this paragraph 6D;
provided, that the principal amount of the Indebtedness secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby; [and]

(m) Liens securing Indebtedness permitted by paragraph 6C(l); provided that such
Liens apply only to (i) the Capital Stock of Dent-A-Med and (ii) the assets of
the Dent-A-Med Entities, including the Capital Stock of any Subsidiaries of
Dent-A-Med[.]; and

(n) Liens securing obligations (other than Indebtedness) incurred in the
ordinary course of business in an aggregate principal amount not to exceed at
any time $5,000,000.

6E. Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock or other equity interests to any Person other than an
Obligor (or to qualify directors if required by applicable law) (any such
transaction, an “Asset Disposition”), except (a) the sale or other disposition
for fair market value of obsolete or worn out property or other property not
necessary for operations, disposed of in the ordinary course of business;
(b) the sale, lease or other disposition of inventory and Permitted Investments
in the ordinary course of business, (c) sales and dispositions permitted under
paragraph 6K and sale and leaseback transactions permitted under paragraph 6M,
(d) the sale of a store (and related assets) owned by the Company to a
franchisee of the Company, (e) sales of receivables and other assets by the
Dent-A-Med Entities to the extent permitted by the Dent-A-Med Credit Facility
and (f) other sales of assets not to exceed[ $100,000,000 in book value in the
aggregate for all such sales], as of any date of determination, for all such
sales made on or after the Seventh Amendment Effective Date, an amount equal to
five percent (5.0%) of the aggregate book value of the total assets of the
Company and its Subsidiaries determined on a consolidated basis as of the last
day of the then most recently ended fiscal quarter for which financial
statements have been delivered, provided that, with respect to any such Asset
Disposition (other than sales and disposals of the types described in the
foregoing clauses (a) and (b)), (i) no Event of Default shall have occurred and
be continuing at the time of, or result from, any such transaction and (ii) the
Company shall make a Transfer Prepayment Offer to the extent required by
paragraph 4D in connection with such transaction.

6F. Restricted Payments. The Company will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock or other equity interests, or
make any payment on account of, or set apart assets for a sinking

 

20



--------------------------------------------------------------------------------

or other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of common stock or other equity interests or
Indebtedness subordinated to the obligations of the Obligors under the Notes or
any options, warrants, or other rights to purchase such common stock or other
equity interests or such subordinated Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Company solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to any Obligor, (iii) the payment by the Company
or any Subsidiary thereof of the “Merger Consideration” (as such term is defined
in the 2014 Acquisition Agreement) to the holders of record of any “Company
Units” (as such term is defined in the 2014 Acquisition Agreement) and the
payment by the Company or any Subsidiary thereof of the “Blocker Merger
Consideration” (as such term is defined in the 2014 Acquisition Agreement) to
the “Blocker Owners” (as such term is defined in the 2014 Acquisition
Agreement), in each case pursuant to the terms of the 2014 Acquisition
Documents, (iv) repayment in full by the Company or the Dent-A-Med Entities of
any existing subordinated Indebtedness of the Dent-A-Med Entities on the Fifth
Amendment Effective Date in connection with the Company’s acquisition of the
Dent-A-Med Entities and (v) other Restricted Payments made by the Company in
cash so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) after giving effect to the payment
thereof on a [pro forma basis]Pro Forma Basis, the Company and its Subsidiaries
would be in compliance with the financial covenants in paragraphs 6A and 6B
measured as of the last day of the most recently ended fiscal quarter for which
financial statements are required to have been delivered hereunder.

6G. Restricted Investments. The Company will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger),
any common stock or other equity interests, evidence of Indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person (all
of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, or create or form any
Subsidiary, except:

(a) Permitted Investments;

(b) Permitted Acquisitions;

(c) Investments made by any Obligor in any other Obligor;

(d) loans or advances in the ordinary course of business to officers,
stockholders and directors provided that the aggregate amount of all such loans
does not exceed $2,000,000 at any time outstanding;

(e) loans to franchise operators and owners of franchises acquired or funded
pursuant to the SunTrust Loan Facility Agreement and the other credit facility
agreements referenced in paragraph 6C(f);

(f) Guarantees permitted under paragraph 6C(f);

 

21



--------------------------------------------------------------------------------

(g) loans to, and other investments in, Foreign Subsidiaries; provided that the
aggregate amount of such outstanding loans to and investments in such Foreign
Subsidiaries, together with the aggregate principal amount of Indebtedness
permitted to be incurred under clauses (c) and (e) of paragraph 6C, does not
exceed 20% of the aggregate book value of the total assets of the Company and
its Subsidiaries measured on a consolidated basis in accordance with GAAP as of
the end of the immediately preceding fiscal quarter for which financial
statements have been delivered (giving pro forma effect to any Acquisition
financed with such Indebtedness);

(h) the acquisition or ownership of stock, obligations or securities received in
settlement of debt (created in the ordinary course of business) owing to the
Company or any Subsidiary;

(i) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 6G (including Investments in Subsidiaries);

(j) Investments in investment grade corporate bonds and variable rate demand
notes having a rating of BBB+ (or the equivalent) or higher, at the time of
acquisition thereof, from S&P or Moody’s Investors Service, Inc. and in either
case maturing within two years from the date of acquisition thereof in an
aggregate amount not to exceed $[125,000,000]150,000,000 at any time;

(k) Investments by any Dent-A-Med Entity in any other Dent-A-Med Entity;

(l) other Investments not to exceed $75,000,000 at any time; and

(m) other Investments not to exceed [$75,000,000 in the aggregate at any time]at
any time an amount equal to three percent (3.0%) of the aggregate book value of
the total assets of the Company and its Subsidiaries determined on a
consolidated basis as of the last day of the most recently ended fiscal quarter
for which financial statements have been delivered.

6H. Restrictive Agreements. The Company will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock or other equity interests, to make or repay
loans or advances to the Company or any other Subsidiary, to Guarantee
Indebtedness of the Company or any other Subsidiary or to transfer any of its
property or assets to the Company or any Subsidiary of the Company; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement, the MetLife NPA, the SunTrust Agreement, the SunTrust
Loan Facility Agreement or the 2014 Prudential NPA (or any other indenture, note
purchase agreement or loan agreement in connection with any permitted
refinancing of the Indebtedness under the SunTrust Agreement, the SunTrust Loan
Facility Agreement, the MetLife NPA or the 2014 Prudential NPA), (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and

 

22



--------------------------------------------------------------------------------

conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases restricting the assignment thereof, and (v) the foregoing
shall not apply to restrictions or conditions imposed by the Dent-A-Med Credit
Agreement (in the case of clause (a), solely if such restrictions and conditions
apply only to the property or assets securing such Indebtedness).

6I. Amendments to Material Documents. The Company will not, and will not permit
any Subsidiary to, amend, modify or waive any of its rights in a manner that
would have a Material Adverse Effect under their respective certificates of
incorporation, bylaws or other organizational documents.

6J. Accounting Changes. The Company will not, and will not permit any Subsidiary
to, (a) make any significant change in accounting treatment or reporting
practices other than those permitted by GAAP (each a “Permitted Change”),
provided that a Permitted Change will only be permitted to the extent that no
Event of Default would occur at the end of the fiscal quarter of the Company in
which such Permitted Change is to occur, or at the end of the next succeeding
fiscal quarter of the Company, in each case if such Permitted Change were not to
be made, or (b) change the fiscal year of the Company or of any Subsidiary,
except to change the fiscal year of a Subsidiary to conform its fiscal year to
that of the Company.

6K. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock or other equity interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that (a) [the Blocker Corporations may merge
or liquidate]any Inactive Subsidiary may (A) liquidate into its immediate parent
company or dissolve, (B) merge into any other Inactive Subsidiary or (C) merge
into any Obligor, provided that such Obligor is the survivor of such merger, and
(b) if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (1) the
Company or any Subsidiary may merge with a Person if the Company (or such
Subsidiary if the Company is not a party to such merger) is the surviving
Person, (2) any Subsidiary may merge into another Subsidiary or the Company;
provided, however, that if the Company is a party to such merger, the Company
shall be the surviving Person, provided, further, that if any Subsidiary to such
merger is an Obligor, the Obligor shall be the surviving Person, (3) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Company or to an Obligor, or (4) any
other Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution does not have a Material Adverse
Effect and such Subsidiary liquidates or dissolves into another Obligor or the
Company; provided, that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by paragraph 6G.

 

23



--------------------------------------------------------------------------------

6L. Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its Wholly-Owned Subsidiaries not involving any other
Affiliates, (c) any Restricted Payment permitted by paragraph 6F and
(d) transactions permitted under paragraph 6G(d).

6M. Sale and Leaseback Transactions. The Company will not, and will not permit
any of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided, however, the Company may engage in such sale and leaseback
transactions so long as the aggregate fair market value of all assets sold and
leased back does not exceed $300,000,000 from and after the First Amendment
Effective Date.

6N. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

6O. Activities of [Aaron Rents and Blocker Corporations.][(a) ]Inactive
Subsidiaries. Unless [Aaron Rents Puerto Rico]any Inactive Subsidiary has become
an Additional Obligor, the Company will not permit [Aaron Rents Puerto Rico]such
Inactive Subsidiary to engage in any business[ or] activity other than
(i) maintaining its existence and/or winding up its affairs and (ii) activities
related to the completion of any ongoing tax [audit, and the Company shall not,
and shall not permit any Subsidiary to,]audits, and (x) no Obligor shall make
any additional Investment in [Aaron Rents Puerto Rico]any Inactive Subsidiary
other than in connection with the business and activities set forth in clauses
(i) and (ii)  above[.] of this paragraph 6O and (y) no Inactive Subsidiary shall
incur Indebtedness of any type (including, without limitation, any guaranties).
Further, the Inactive Subsidiaries shall not at any time after the Seventh
Amendment Effective Date have (a) assets with an aggregate book value in excess
of $1,000,000, or (b) annual revenue in excess of $1,000,000 in the aggregate.

 

24



--------------------------------------------------------------------------------

[(b) Unless a Blocker Corporation has become an Additional Obligor, the Company
will not permit such Blocker Corporation to engage in any business or activity
other than the following activities (i) maintaining its existence and/or winding
up its affairs, (ii) merging or liquidating into the Company or another
Subsidiary, with the Company or such Subsidiary being the survivor of such
merger or liquidation, and (iii) holding the membership interests of Progressive
Finance, and the Company shall not, and shall not permit any Subsidiary to, make
any additional Investment in either Blocker Corporation other than in connection
with the activities set forth in clauses (i), (ii) and (iii) above.]

6P. ]Ownership of Subsidiaries. Notwithstanding any other provisions of this
Agreement to the contrary, the Company will not, and will not permit any of the
Subsidiaries to (a) permit any Person (other than the Company, any other Obligor
or any wholly owned Subsidiary thereof) to own any capital stock of any
Subsidiary, except to qualify directors if required by applicable law, and
except for any dispositions of Subsidiaries otherwise permitted under this
Agreement, or (b) permit any Subsidiary to issue or have outstanding any shares
of preferred capital stock.

6Q. Legal Name, State of Formation and Form of Entity. The Company will not, and
will not permit any Subsidiary to, without providing ten (10) days prior written
notice to each Significant Holder (or such lesser period as each such
Significant Holder may agree), change its name, state of formation or form of
organization.

 

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Obligors default in the payment of any principal of or Yield-Maintenance
Amount payable with respect to any Note or any fee that may be due in connection
with any of the matters specified in paragraph 11B(ii)(C) when the same shall
become due, either by the terms thereof or otherwise as herein provided; or

(ii) the Obligors default in the payment of any interest on any Note for more
than 3 Business Days after the date due; or

(iii) (A) any Obligor or any Subsidiary defaults (whether as primary obligor or
as guarantor or other surety) in any payment of principal of or interest on the
SunTrust Agreement, the SunTrust Loan Facility Agreement, [the MetLife NPA or
]the 2014 Prudential NPA or the MetLife NPA beyond any period of grace provided
with respect thereto, or the Obligors or any Subsidiary fail to perform or
observe any other agreement, term or condition contained in such agreements (or
if any other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due prior to any stated
maturity, or any such obligation shall be declared to be due and payable, or
required to be prepaid or redeemed (other than a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase, repurchase or defease such obligation shall be required to be
made (other than in

 

25



--------------------------------------------------------------------------------

respect of an event of the type requiring an offer to prepay hereunder pursuant
to paragraphs 4D or 4E), in each case prior to the stated maturity thereof; or
(B) any Obligor or any Subsidiary defaults (whether as primary obligor or as
guarantor or other surety) in any payment of principal of or interest on
Indebtedness [(]or any Capitalized Lease Obligation, any obligation under a
conditional sale or other title retention agreement, any obligation issued or
assumed as full or partial payment for property whether or not secured by a
purchase money mortgage or any obligation under notes payable or drafts accepted
representing extensions of credit (other than, in each case in this paragraph
7A(iii)(B), (x) the SunTrust Agreement, the SunTrust Loan Facility Agreement,
the [MetLife NPA and the ]2014 Prudential NPA and the MetLife NPA, which are
addressed in paragraph 7A(iii)(A), and (y)[ any] Indebtedness, Capitalized Lease
Obligations [or]and other [obligation]obligations in an aggregate principal
amount that does not exceed [$20,000,000] two percent (2.0%) of the aggregate
book value of the total assets of the Company and its Subsidiaries determined on
a consolidated basis as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered) beyond any period of
grace provided with respect thereto, or the Obligors or any Subsidiary fail to
perform or observe any other agreement, term or condition contained in any
agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, such obligation to become due prior to any stated maturity, or any such
obligation shall be declared to be due and payable; or required to be prepaid or
redeemed (other than a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase, repurchase or
defease such obligation shall be required to be made (other than in respect of
an event of the type requiring an offer to prepay hereunder pursuant to
paragraphs 4D or 4E), in each case prior to the stated maturity thereof; or

(iv) any representation or warranty made by or on behalf of any Obligor or by
any officer of any Obligor herein or in any other Financing Document or other
writing furnished in connection with or pursuant to this Agreement or the
transactions contemplated hereby shall be false in any material respect on the
date as of which made; or

(v) the Company fails to perform or observe any agreement contained in paragraph
6 or paragraphs 5A, 5D (solely with respect to any Obligor’s existence), 5J(a)
or 5O; or

(vi) the Company or any other Obligor fails to perform or observe any other
agreement, term or condition contained herein or in any other Financing Document
and such failure shall not be remedied within 30 days after the earlier of
(A) any Responsible Officer obtaining actual knowledge thereof or (B) notice
thereof being given to the Obligors by any Purchaser; or

(vii) the Company or any Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or

 

26



--------------------------------------------------------------------------------

(viii) any decree or order for relief in respect of the Company, any Material
Subsidiary or, to the extent such action could reasonably be expected to have a
Material Adverse Effect, any other Subsidiary is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of any jurisdiction; or

(ix) the Company, any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
petitions or applies to any tribunal for, or consents to, the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary, or of any substantial part of the assets of the Company, any
Material Subsidiary or, to the extent such action could reasonably be expected
to have a Material Adverse Effect, any other Subsidiary, or commences a
voluntary case under the Bankruptcy Law of the United States or any proceedings
relating to the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary under the Bankruptcy Law of any other jurisdiction; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company, any Material Subsidiary or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary and the Company, such Material Subsidiary or such Subsidiary (as
applicable) by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or

(xii) any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing a split-up of the Company or such Subsidiary
which requires the divestiture of assets representing a substantial part, or the
divestiture of the stock of a Subsidiary whose assets represent a substantial
part, of the consolidated assets of the Company and its Subsidiaries (determined
in accordance with GAAP) or which requires the divestiture of assets, or stock
of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of the Company and its Subsidiaries (determined in
accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days ( as used in this clause (xii), “substantial” shall mean in
excess of 20% of consolidated assets or consolidated net income, as the case may
be); or

 

27



--------------------------------------------------------------------------------

(xiii) any one or more judgments or orders in an aggregate amount in excess of[
$20,000,000,], as of any date of determination, an amount equal to two percent
(2.0%) of the aggregate book value of the total assets of the Company and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been
delivered, to the extent such judgments or orders are not covered by insurance
for which coverage has been acknowledged by the insurance carrier, are rendered
against the Company, any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
and either (a) enforcement proceedings have been commenced by any creditor upon
any such judgments or orders or (b) within 30 days after entry thereof, any such
judgments or orders are not discharged or execution thereof stayed pending
appeal, or within 30 days after the expiration of any such stay, any such
judgments or orders are not discharged; or

(xiv) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of such proceedings, (C) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed[ $20,000,000,], as of any date of determination,
an amount equal to two percent (2.0%) of the aggregate book value of the total
assets of the Company and its Subsidiaries determined on a consolidated basis as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered, (D) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (E) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (F) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses
(A) through (F) above, either individually or together with any other such event
or events, could reasonably be expected to have a Material Adverse Effect; or

(xv) a Change in Control shall occur or exist; or

(xvi) any other Financing Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of Notes and all other amounts owing under the Financing
Documents, ceases to be in full force and effect; or any Obligor or any other
Person contests in any manner the validity or enforceability of any Financing
Document; or any Obligor denies that it has any or further liability or
obligation under any Financing Document, or purports to revoke, terminate or
rescind any Financing Document, or an event of default occurs under any
Financing Document, other than this Agreement (after giving effect to any
applicable grace period).

 

28



--------------------------------------------------------------------------------

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Obligors or any of
their Subsidiaries or Affiliates) may at its option during the continuance of
such Event of Default, by notice in writing to the Obligors, declare such Note
to be, and such Note shall thereupon be and become, immediately due and payable
at par, together with interest accrued thereon, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Obligors, (b) if such event is an Event of Default specified in clause (viii),
(ix) or (x) of this paragraph 7A with respect to any Obligor, all of the Notes
at the time outstanding shall automatically become immediately due and payable,
together with interest accrued thereon and the Yield-Maintenance Amount, if any,
with respect to each Note, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Obligors, and (c) with respect to
any event constituting an Event of Default (including an event described in
clause (a), above), the Required Holder(s) may at its or their option, by notice
in writing to the Obligors, declare all of the Notes to be, and all of the Notes
shall thereupon be and become, immediately due and payable together with
interest accrued thereon and together with the Yield-Maintenance Amount, if any,
with respect to each Note, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Obligors.

The Obligors acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Obligors (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Obligors in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 7A, the
Required Holder(s) may, by notice in writing to the Obligors, rescind and annul
such declaration and its consequences if (i) the Obligors shall have paid all
overdue interest on the Notes, the principal of and Yield-Maintenance Amount, if
any, payable with respect to any Notes which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the rate specified in the Notes,
(ii) the Obligors shall not have paid any amounts which have become due solely
by reason of such declaration, (iii) all Events of Default and Defaults, other
than non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Obligors shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

 

29



--------------------------------------------------------------------------------

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

 

8. REPRESENTATIONS, COVENANTS AND WARRANTIES.

Each Obligor represents, covenants and warrants as follows:

8A. Organization. Each Obligor and each of their Subsidiaries is a corporation
duly organized and existing in good standing under the respective laws of the
jurisdictions of incorporation, and are duly qualified as foreign corporations
and are in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Obligors
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

8B. Financial Statements. The Company has furnished each Purchaser with the
following financial statements, identified by a principal financial officer of
the Company: (i) a consolidated balance sheet of the Company and its
Subsidiaries as at December 31 in each of the years 2008 to 2010, inclusive, and
consolidated statements of income, cash flows and changes in financial position
of the Company and its Subsidiaries for each such year, all reported on by
Ernst & Young; and (ii) a consolidated balance sheet of the Company and its
Subsidiaries as at March 31 in each of the years 2010 and 2011 and consolidated
statements of income, cash flows and changes in financial position for the
three-month period ended on each such date, prepared by the Company. Such
financial statements (including any related schedules and/or notes) are true and
correct in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles. The balance sheets
fairly present the condition of the Company and its Subsidiaries as at the dates
thereof, and the statements of income, cash flows and changes in financial
position fairly present the results of the operations of the Company and its
Subsidiaries and their cash flows for the periods indicated. There has been no
change in the business, condition (financial or otherwise) or operations of the
Company and its Subsidiaries taken as a whole that would have a Material Adverse
Effect since December 31, 2010.

8C. Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Obligors, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which the Company believes would result in a Material Adverse
Effect.

 

30



--------------------------------------------------------------------------------

8D. Outstanding Indebtedness. Neither the Company nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by paragraph 6E. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto.

8E. Title to Properties. The Company and each of its Subsidiaries have good and
marketable title to each of their respective real properties (other than
properties which it leases) and good title to all other respective properties
and assets, including the properties and assets reflected in the balance sheet
as at December 31, 2010 referred to in paragraph 8B (other than properties and
assets disposed of in the ordinary course of business), subject to no Lien of
any kind except Liens permitted by paragraph 6F. All leases necessary in any
material respect for the conduct of the respective businesses of the Company and
its Subsidiaries are valid and subsisting and are in full force and effect.

8F. Taxes. The Company and each of its Subsidiaries have filed all federal,
state and other income tax returns which, to the knowledge of the officers of
the Company, are required to be filed, and each has paid all taxes as shown on
such returns and on all assessments received by it to the extent that such taxes
have become due, except such taxes as are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP.

8G. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any charter
or other corporate restriction which materially and adversely affects its
business, property or assets, or financial condition. Neither the execution nor
delivery of this Agreement or the Notes, nor the offering, issuance and sale of
the Notes, nor fulfillment of nor compliance with the terms and provisions
hereof and of the Notes will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of the Company or any of its Subsidiaries pursuant to, the charter or
by-laws of the Company or any of its Subsidiaries, any award of any arbitrator
or any agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
of its Subsidiaries is subject. Neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company of the type to be evidenced by the
Notes except as set forth in the agreements listed in Schedule 8G attached
hereto. The Company has obtained waivers, attached hereto as Exhibit E, with
respect to the agreements set forth in Schedule 8G, therein waiving all
restrictions on the incurrence of Indebtedness of the Company with respect to
each such agreement as the result of the Obligors’ entering into the
transactions contemplated hereby, except where the failure to obtain such waiver
would not result in a Material Adverse Effect.

8H. Offering of Notes. Neither the Obligors nor any agent acting on their behalf
has, directly or indirectly, offered the Notes or any similar security of the
Obligors for sale to, or solicited any offers to buy the Notes or any similar
security of the Obligors from, or otherwise approached or negotiated with
respect thereto with, any Person other than the Purchaser(s), and neither the
Obligors nor any agent acting on their behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction.

 

31



--------------------------------------------------------------------------------

8I. Use of Proceeds. The Obligors will apply the proceeds of the sale of the
Notes as set forth in Schedule 8I. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Obligors in a violation of Regulation X of said Board (12 CFR 224)
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 1% of the value of the
assets of the Company and its Subsidiaries and none of the Obligors has any
present intention that margin stock will constitute more than 1% of the value of
such assets. As used in this paragraph, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan). No liability to the PBGC has been or is
expected by the Company or any ERISA Affiliate to be incurred with respect to
any Plan (other than a Multiemployer Plan) by the Company, any Subsidiary or any
ERISA Affiliate which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a whole. Neither the Company, any Subsidiary nor any ERISA
Affiliate has incurred or presently expects to incur any withdrawal liability
under Title IV of ERISA with respect to any Multiemployer Plan which is or would
be materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole. The execution
and delivery of this Agreement and the issuance and sale of the Notes will be
exempt from, or will not involve any transaction which is subject to, the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation in paragraph 9B.

8K. Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the Date of Closing with the
Securities and Exchange Commission and/or state blue sky authorities) in
connection with the execution and delivery of this Agreement, the offering,
issuance, sale or delivery of the Notes or fulfillment of or compliance with the
terms and provisions hereof or of the Notes.

8L. Compliance with Laws. The Company and its Subsidiaries and all of their
respective properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations,
including those relating to protection of the environment except, in any such
case, where failure to comply would not result in a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

8M. Environmental Compliance. The Company and its Subsidiaries and all of their
respective properties and facilities have complied at all times and in all
respects with all foreign, federal, state, local and regional statutes, laws,
ordinances and judicial or administrative orders, judgments, rulings and
regulations relating to protection of the environment except, in any such case,
where failure to comply would not result in a Material Adverse Effect.

8N. Utility Company Status. Neither the Company nor any Subsidiary is a
(i) “holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
2005, as amended or (ii) public utility within the meaning of the Federal Power
Act, as amended.

8O. Investment Company Status. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

8P. Rule 144A. The Notes are not of the same class as securities of the
Obligors, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

8Q. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Obligors in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which has or in the future may (so far as the Company can now
foresee) have a Material Adverse Effect and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
each Purchaser by or on behalf of the Obligors prior to the date hereof in
connection with the transactions contemplated hereby.

8R. Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.

 

33



--------------------------------------------------------------------------------

(c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

 

9. REPRESENTATIONS OF THE PURCHASER.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes to be
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of its property shall at all times be and remain within its control.

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

34



--------------------------------------------------------------------------------

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

 

35



--------------------------------------------------------------------------------

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10. DEFINITIONS; ACCOUNTING MATTERS.

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or has become or is declared
to be immediately due and payable pursuant to paragraph 7A , as the context
requires.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields shall
have been so reported as of the Business Day next preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for actively traded on-the-run
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. Such implied
yield shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

 

36



--------------------------------------------------------------------------------

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or has become or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

[“Aaron Rents Puerto Rico” shall mean Aaron Rents, Inc. Puerto Rico, a Puerto
Rico corporation.]

“Acquisition” shall mean any transaction in which the Company or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business,
(ii) acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise,
(iii) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a Wholly Owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by any Obligor, or (iv) acquires control of more than 50% ownership
interest in any partnership, joint venture or limited liability company.

“Additional Obligor” shall have the meaning specified in paragraph 5H hereto.

“Administrative Agent” shall have the meaning specified in the SunTrust
Agreement.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Obligors, except a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

37



--------------------------------------------------------------------------------

“Agreement, this” shall mean this Note Purchase Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Anti-Money Laundering Laws” shall have the meaning specified in paragraph 8R(c)
hereof.

“AIC” shall have the meaning specified in the introduction hereto.

“Asset Disposition” shall have the meaning specified in paragraph 6E hereof.

“Bankruptcy Law” shall have the meaning specified in paragraph 7A(viii).

“Blocked Person” shall have the meaning specified in paragraph 8R(a) hereof.

[“Blocker Corporations” shall mean the following corporations to be acquired by
the Company or a wholly-owned Subsidiary of the Company in connection with the
2014 Acquisition pursuant to the 2014 Acquisition Documents: (a) SP GE VIII-B
Progressive Blocker Corp., a Delaware corporation, and (b) SP SD IV-B
Progressive Blocker Corp., a Delaware corporation.]

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

“Capitalized Lease Obligation” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any bank lender under the SunTrust Agreement,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
Investors Service, Inc. is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s Investors Service, Inc. and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any Lender) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing clauses (a) through (d).

 

38



--------------------------------------------------------------------------------

“Casualty Event” shall have the meaning specified in paragraph 4D hereof.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder in effect on the date hereof), (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the date hereof) of 33 1/3% or more of the
total voting power of shares of stock entitled to vote in the election of
directors of the Company; or (c) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company ceases to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.

“Closing” shall have the meaning specified in paragraph 2 hereof.

“Company” shall have the meaning specified in the introduction hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Consolidated EBITDA” shall mean[,] for the Company and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for
any period, an amount equal to the sum of ([a]i) Consolidated Net Income for
such period plus ([b]ii ) to the extent deducted in determining Consolidated Net
Income for such period, [(i]but without duplication, (A) Consolidated Interest
Expense, ([ii]B) income tax expense, ([iii]C ) depreciation (excluding
depreciation of rental merchandise) and amortization, ([iv]D) all other non-cash
charges, ([v] E) closing costs, fees and expenses incurred during such period in
connection with[ the 2014 Acquisition and] the transactions contemplated by the
Financing Documents, the MetLife NPA, the SunTrust Agreement, the 2014
Prudential NPA and the SunTrust Loan Facility Agreement (including the
amendments thereto), in each case paid during such period to Persons that are
not Affiliates of the Company or any Subsidiary, [not to exceed $15,000,000 in
the aggregate, (vi) one-time fees, costs and expenses (including without
limitation legal and other professional fees) in connection with (x) the
retirement and severance of Ronald W. Allen and David Buck and (y) the bid by
Vintage Capital Management to acquire the Company, and other proxy contests and
shareholder proposals, including costs, expenses and fees relating to responding
to, defending and settling such matters, in each case to the extent such fees,
costs and expenses were incurred prior

 

39



--------------------------------------------------------------------------------

to the First Amendment Effective Date, and (vii) transaction closing costs, fees
and expenses actually incurred during such period in connection with the
negotiation and closing of the First Amendment to NPA, and the related
amendments to the SunTrust Loan Facility Agreement, the SunTrust Agreement, the
MetLife NPA, the 2014 Prudential NPA, and the related transaction documents, in
each case paid during such period to Persons that are not Affiliates of the
Company or any Subsidiary](F) up to $16,600,000 in restructuring charges
incurred in Fiscal Year 2016 in connection with the closure and consolidation of
56 Company-operated stores, (G) up to $13,800,000 in restructuring charges
incurred in the first half of Fiscal Year 2017 in connection with the closure
and consolidation of 63 Company-operated stores, (H) up to $2,000,000 in
transaction fees and expenses (including legal fees and expenses and investment
banker fees) paid by Company in connection with the SEI Acquisition, (I) up to
$3,850,000 in reimbursement and/or settlement of any expenses, indemnity claims
and other items, in each case, to the extent payable by Company to SEI or SEI’s
subsidiaries or affiliates pursuant to the terms of the SEI Acquisition
Agreement or any related ancillary acquisition documents between such parties,
(J) up to $1,500,000 in advisory fees and expenses paid by the Company to its
third party consultant in the second and third Fiscal Quarters of 2017, (K) up
to $750,000 in construction and design related fees and expenses; (L) business
optimization, restructuring and transition expenses, costs, charges, accruals or
reserves incurred within three (3) years of any Permitted Acquisition, which for
the avoidance of doubt shall include severance payments and costs, legal defense
and settlement costs (including any costs paid in satisfaction of judgments),
relocation costs, costs related to the closure, opening, curtailment and/or
consolidation of facilities, retention charges, systems establishment costs,
spin-off costs, integration costs, signing costs, retention and completion
bonuses, amortization of signing bonuses, inventory optimization expenses,
contract termination costs, transaction costs, costs related to entry into new
markets, consulting fees and recruiter fees; (M) business optimization,
restructuring and transition related expenses, costs, charges, accruals or
reserves which are unrelated to any Permitted Acquisition or divestiture of
assets, all as determined on a consolidated basis for the Company and its
Subsidiaries (other than, at any time prior to the DAMI Joinder Date, the
Dent-A-Med Entities) for such period; provided that the aggregate amount for all
such items under this clause (M) shall not exceed $10,000,000 in the aggregate
during any four fiscal quarter period; (N) loss of on-lease and off-lease
inventory, physical damage to stores, infrastructure, capital assets and other
assets of the business and loss of revenue, in each case, (1) to the extent
reasonably identifiable by the Company as having resulted from significant
weather events or other natural disasters in areas that have been declared a
federal disaster or otherwise qualify for federal emergency assistance, (2) to
the extent occurring within twelve (12) months after the occurrence of such
significant weather event or natural disaster, and (3) net of all related
insurance proceeds received related thereto (including, without limitation, all
business interruption insurance and casualty insurance), all as determined on a
consolidated basis for the Company and its Subsidiaries (other than, at any time
prior to the DAMI Joinder Date, the Dent-A-Med Entities) for such period; and
(O) the amount of cost savings and synergies projected by the Company in good
faith to be reasonably anticipated to be realized from actions taken or
committed to be taken during such period in connection with any Permitted
Acquisition or any permitted disposition of assets (in each case calculated on a
Pro Forma Basis as though such cost savings and synergies had been realized on
the first day of such period, net of the amount of actual

 

40



--------------------------------------------------------------------------------

benefits realized prior to or during such period from such actions); provided
that such actions have been taken or have been committed to be taken, and the
benefits resulting therefrom are anticipated by the Company in good faith to be
realized within twenty-four (24) months after the completion of the related
Permitted Acquisition or permitted disposition of assets; and provided, further,
that the aggregate amount for all such items under this clause (O) shall not
exceed $50,000,000 in the aggregate during the term of this Agreement, all as
determined on a consolidated basis for the Company and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for
such period. Notwithstanding the foregoing, the amounts added back to
Consolidated Net Income in reliance on clauses (ii)(L), (ii)(M) and (ii)(N)
above shall not exceed $50,000,000 in the aggregate during any four fiscal
quarter period.

“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and
(b) Consolidated Lease Expense.

“Consolidated Fixed Charge Coverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
consecutive fiscal quarters of the Company ending on, or most recently ended as
of, such date, to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” shall mean, for the Company and its Subsidiaries
for any period, [determined on a consolidated basis in accordance with GAAP,
]the sum (without duplication) of (a) Consolidated Interest Expense paid or
payable for such period plus (b[) Consolidated Scheduled Debt Payments for such
period plus (c]) Consolidated Lease Expense.

“Consolidated Interest Expense” shall mean, for the Company and its Subsidiaries
(other than, at any time prior to the DAMI Joinder Date, the Dent-A-Med
Entities) for any period, determined on a consolidated basis in accordance with
GAAP, total cash interest expense, including without limitation the interest
component of any payments in respect of Capitalized Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) with
respect to leases of real and personal property (excluding Capitalized Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries (other than, at any time prior to the DAMI
Joinder Date, the Dent-A-Med Entities) for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets and (iii) any equity interest
of the Company and its Subsidiaries[ (other than the Dent-A-Med Entities)] in
the unremitted earnings of any Person that is not the Company or a Subsidiary,
and (iv) any income (or loss) of any Person

 

41



--------------------------------------------------------------------------------

accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company or a Subsidiary[ (other than the
Dent-A-Med Entities).][”Consolidated Scheduled Debt Payments” shall mean, for
any period for the Company and its Subsidiaries on a consolidated basis, the sum
of all scheduled payments of principal on Consolidated Total Debt. For purposes
of this definition, “scheduled payments of principal” (a) shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period and (b) shall not include any voluntary or mandatory
prepayments (other than regularly scheduled amortization payments of
Consolidated Total Debt).], except to the extent provided for in the definition
of Pro Forma Basis in connection with a Permitted Acquisition.

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the [Obligors] Company
and its Subsidiaries (other than, at any time prior to the DAMI Joinder Date,
the Dent-A-Med Entities) on a consolidated basis of the types described in the
definition of Indebtedness.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
The term “Controlled” shall have a correlative meaning.

“Controlled Entity” shall mean any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“DAMI Joinder Date” means the date the Dent-A-Med Entities become Subsidiary
Guarantors by executing and delivering a joinder to the Subsidiary Guarantee
Agreement.

“DAMI Pledge Agreement” means that certain Collateral Pledge Agreement, dated on
or about the Second Amendment Effective Date, made and executed by Progressive
Finance in favor of Wells Fargo Bank, N.A.

“Date of Closing” shall have the meaning specified in paragraph 2 hereof.

“Debt Prepayment Transfer” shall have the meaning specified in paragraph 4D(a)
hereof.

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Dent-A-Med” means Dent-A-Med Inc., an Oklahoma corporation.

“Dent-A-Med Credit Agreement” means that certain Loan and Security Agreement
dated as of May 18, 2011 by and among the Dent-A-Med Entities, as co-borrowers,
the lenders party thereto and Wells Fargo Bank, N.A. (as successor by merger to
Wells Fargo Preferred Capital, Inc.), as agent for the lenders thereunder as in
effect on the [Sixth]Seventh Amendment Effective Date.

“Dent-A-Med Entities” means Dent-A-Med, [Dent-A-Med Receivables Corporation, a
Delaware corporation, ]HC Recovery, Inc., an Oklahoma corporation and any other
direct or indirect subsidiary of Dent-A-Med formed after the [Fifth]Seventh
Amendment Effective Date.

 

42



--------------------------------------------------------------------------------

“Domestic Controlled Affiliate” shall mean each Affiliate of the Company that is
(a) Controlled by the Company and (b) incorporated or organized under the laws
of any State of the United States, the District of Columbia or Puerto Rico.

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized under the laws of any State of the United States of
America, the District of Columbia or Puerto Rico.

“EBITDA” shall have the meaning specified in paragraph 5N.

“EDGAR” shall mean the SEC’s Electronic Data Gathering, Analysis and Retrieval
System or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance” shall have the meaning specified in paragraph 4E(a) hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate

 

43



--------------------------------------------------------------------------------

from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“Existing Note Purchase Agreement” shall mean that certain Note Purchase
Agreement, dated as of July 27, 2005, by and among the Obligors and each of the
Existing Noteholders, as amended by that certain First Amendment to Note
Purchase Agreement, dated as of November 4, 2008, that certain letter amendment,
dated as of April 19, 2011, and that certain letter amendment, dated the date
hereof.

“Existing Noteholders” shall mean each holder of an Existing Note.

“Existing Note(s)” shall mean those certain 5.03% Senior Notes due July 27,
2012, issued pursuant to the Existing Note Purchase Agreement.

“Fifth Amendment Effective Date” means September 21, 2015.

“Fifth Amendment to NPA” means that certain Amendment No. 5 to Note Purchase
Agreement, dated as of the Fifth Amendment Effective Date, by and among the
Issuers and each of the holders of the Notes party thereto.

“Financing Documents” means this Agreement, the Notes, the Intercreditor
Agreement (including each joinder thereto) and each Joinder Agreement.

“First Amendment Effective Date” shall have the meaning specified in that
certain Amendment No. 1 to Note Purchase Agreement, dated as of December 19,
2012, by and among the Obligors and each of the holders of the Notes.

“Fiscal Quarter” means a fiscal quarter of the Company.

“Fiscal Year” means a fiscal year of the Company.

“Foreign Pledge Date” shall have the meaning set forth in paragraph 5N.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

44



--------------------------------------------------------------------------------

“Fourth Amendment Effective Date” means December 9, 2014.

“Fourth Amendment to NPA” means that certain Amendment No. 4 to Note Purchase
Agreement, dated as of the Fourth Amendment Effective Date, by and among the
Obligors and each of the holders of the Notes party thereto.

“GAAP” shall have the meaning set forth in paragraph 10C.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “Guarantor”) shall mean any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the Guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Inactive Subsidiaries” means the Subsidiaries of Company identified on Schedule
10 attached hereto.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred

 

45



--------------------------------------------------------------------------------

purchase price of property or services (other than trade payables incurred in
the ordinary course of business; provided that for purposes of paragraph
7A(iii), trade payables overdue by more than 120 days shall be included in this
definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capitalized Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (v) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock or other equity interests of such Person, and
(x) Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

“INHAM Exemption” shall have the meaning specified in paragraph 9B(v) hereof.

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation)
or institutional “accredited investor” (as such term is defined under Regulation
D promulgated under the Securities Act, or any successor law, rule or
regulation).

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of April 14, 2014, by and among the Administrative Agent, the MetLife
Parties, the Prudential Parties, SunTrust and the holders of Notes, as such
agreement may be amended, restated, supplemented, replaced or otherwise modified
from time to time.

“Investment” shall have the meaning specified in paragraph 6I.

“Joinder Agreement(s)” shall mean those certain Joinder Agreements executed
pursuant to paragraph 5H hereof, substantially in the form of Exhibit D hereto.

“Lenders” shall mean the “Lenders” under the SunTrust Agreement.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). A covenant not to grant a Lien or a “negative pledge” shall
not be a Lien for purposes of this Agreement.

 

46



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, liabilities, operations or financial condition of the Company
and its Subsidiaries, taken as a whole, (ii) a material impairment of the
Obligors’ ability to perform any of their respective obligations under the
Agreement, the Notes or any other Financing Document to which they are parties,
or (iii) a material impairment of the validity or enforceability of this
Agreement, the Notes or any other Financing Document.

“Material Subsidiary” shall mean, at any time, any direct or indirect Subsidiary
of the Company having: (a) assets in an amount equal to at least 5% of the
aggregate book value of the total assets of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP as of the last day of
the most recent fiscal quarter of the Company at such time; or (b) revenues or
net income in an amount equal to at least 5% of the total revenues or net income
of the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP for the 12-month period ending on the last day of the most recent fiscal
quarter of the Company at such time.

“Merger Sub” shall mean Virtual Acquisition Company, LLC, a Delaware corporation
and a direct wholly-owned Subsidiary of the Company.

“MetLife NPA” shall mean that certain Note Purchase Agreement, dated as of
April 14, 2014, by and among the Company, certain Subsidiaries thereof, and
Metropolitan Life Insurance Company and/or one or more of its affiliates or
Related Funds (herein, the “MetLife Parties”), pursuant to which the MetLife
Parties agreed to purchase $75,000,000 in aggregate principal amount of the
Series B Senior Notes issued by the Company and AIC, as such agreement may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.

“MetLife Parties” shall have the meaning specified in the definition of MetLife
NPA.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i)
hereof.

“Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents proceeds
received by the Company or any Domestic Subsidiary in respect of (a) any Asset
Disposition, (b) any Casualty Event, (c) any Unpermitted Debt Incurrence or
(d) any Equity Issuance, in each case net of direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), taxes paid or payable as a result thereof and, in the case of any
Asset Disposition or Casualty Event, the amount necessary to retire any
Indebtedness secured by a Lien permitted under this Agreement (ranking senior to
any Lien of the Administrative Agent) on the related property; it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Company or any Domestic Subsidiary in connection with any Asset
Disposition by the Company or any of its Subsidiaries, any Casualty Event or any
issuance of Indebtedness not permitted under paragraph 6C.

“Notes” shall have the meaning specified in paragraph 1 hereto.

 

47



--------------------------------------------------------------------------------

“Obligor” shall have the meaning specified in the introduction hereto.

“OFAC” shall have the meaning specified in paragraph 8R(a) hereof.

“OFAC Listed Person” shall have the meaning specified in paragraph 8R(a) hereof.

“OFAC Sanctions Program” shall mean any program identified at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by any one or more of its President, its Executive Vice President, its
Chief Financial Officer, any one of its Vice Presidents or its Treasurer.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Permitted Acquisitions” shall mean (a) the [2014]SEI Acquisition,[ the
Dent-A-Med Acquisition (as such term is defined in the Second Amendment to NPA)]
and (b) any other Acquisition (whether foreign or domestic) so long as[, in each
case with respect to the Dent-A-Med Acquisition or any such other Acquisition,
(a] (i) immediately before and after giving effect to such Acquisition, no
Default or Event of Default is in existence, ([b]ii) such Acquisition has been
approved by the board of directors of the Person being acquired prior to any
public announcement thereof, ([c]iii) to the extent such Acquisition is of a
Person or Persons that are not organized in the United States and/or of all or
substantially all of the assets of a Person located outside the United States
and the aggregate EBITDA attributable to all Foreign Subsidiaries for the most
recently ended twelve month period (after giving pro forma effect to such
Acquisition) exceeds twenty percent (20%) of Consolidated EBITDA for the most
recently ended twelve month period, the Company complies with paragraph 5N
hereof, and ([d]iv ) immediately after giving effect to such Acquisition, the
Company and its Subsidiaries will not be engaged in any business other than
(x) businesses of the type conducted by the Company and its Subsidiaries on the
Seventh Amendment Effective Date[ of Closing] and businesses reasonably related
thereto, and (y) any other ancillary businesses which are complementary to the
business of the Company and its Subsidiaries as conducted as of the Seventh
Amendment Effective Date and that generally provide goods or services to the
same types of consumers serviced by the businesses of the Company and its
Subsidiaries as of the Seventh Amendment Effective Date. As used herein,
Acquisitions will be considered related Acquisitions if the sellers under such
Acquisitions are the same Person or any [Affiliate]affiliate thereof.

“Permitted Change” shall have the meaning specified in paragraph 6J.

 

48



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having an A or better rating, at the time of acquisition
thereof, from S&P’s or Moody’s Investors Service, Inc., and in either case
maturing within one year from the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within one year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Date” shall have the meaning specified in paragraph 4E(a) hereof.

“Prepayment Offer” shall have the meaning specified in paragraph 4E(a) hereof.

“Private Placement Debt” shall mean Indebtedness incurred by the Company or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Company or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the U.S. Securities
and Exchange Commission pursuant to the Securities Act.

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any asset sale, casualty event, Permitted Acquisition, Restricted
Payment or incurrence of Indebtedness, or any other transaction subject to
calculation on a “Pro Forma Basis” as indicated herein (including without
limitation, for purposes of determining compliance with the financial covenants
in paragraphs 6A and 6B) that such transaction shall be deemed to

 

49



--------------------------------------------------------------------------------

have occurred as of the first day of the period of four Fiscal Quarters most
recently ended (the “Reference Period”) for which the Company has delivered
financial statements pursuant to paragraph 5A. For purposes of any such
calculation in respect of any Permitted Acquisition, (a) income statement and
cash flow statement items attributable to the Person or property subject to such
Permitted Acquisition shall be included in Consolidated EBITDA for such
Reference Period after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such Reference Period; (b) any
Indebtedness incurred or assumed by any Company or any Subsidiary (including the
Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; (c) capital expenditures attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable period, and (d) except as permitted pursuant to clauses (L),
(M) and (O) of the definition of Consolidated EBITDA, no adjustments for
unrealized synergies shall be included.

“Progressive Finance” shall mean Progressive Finance Holdings, LLC, a Delaware
limited liability company.

“Progressive Finance Subsidiaries” shall mean the direct and indirect
Subsidiaries of Progressive Finance acquired by the Company on the consummation
of the 2014 Acquisition as further identified on Schedule 5O hereto.

“Prudential Parties” shall have the meaning specified in the definition of 2014
Prudential NPA.

“PTE” shall have the meaning specified in paragraph 9B(i) hereof.

“Purchaser” shall mean each Person named on the Purchaser Schedule attached
hereto.

“Purchaser Schedule” shall mean that Purchaser Schedule attached as Schedule A
hereto.

“QPAM Exemption” shall have the meaning specified in paragraph 9B(iv) hereof.

“Ratable Portion” shall mean, with respect of any holder of any Note in
connection with any prepayment pursuant to paragraph 4D or 4E hereof resulting
from any Debt Prepayment Transfer, any Unpermitted Debt Incurrence or any Equity
Issuance, an amount equal to the quotient of (a) the aggregate outstanding
principal amount of the Notes held by such holder, divided by (b) the aggregate
principal amount of all Notes then outstanding.

“Related Funds” shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in securities or bank loans, and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

 

50



--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes from time to time outstanding (exclusive
of Notes then owned by the Company, any Subsidiary of the Company or any of
their respective Affiliates).

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of each of the
Obligors or any other officer of the Obligors involved principally in its
financial administration or its controllership function.

“Restricted Payment” shall have the meaning specified in paragraph 6H hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc., and any successor thereto.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission.

“SEI” shall mean SEI/Aaron’s, Inc., a Georgia corporation.

“SEI Acquisition” shall mean the acquisition by the Company of substantially all
of the assets of its franchisee, SEI/Aaron’s, Inc., which acquisition was
consummated on or about July 27, 2017.

“SEI Acquisition Agreement” shall mean that certain Asset Purchase Agreement
dated as of July 27, 2017, by and among SEI, certain subsidiaries and affiliates
of SEI party thereto and the Company.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Debt” shall mean the Notes and any other Indebtedness of the Company or
its Subsidiaries that by its terms is not in any manner subordinated in right of
payment to any other unsecured Indebtedness of the Company or any Subsidiary
(including, without limitations, the obligations of the Company under this
Agreement or the Notes).

“Seventh Amendment Effective Date” means September 18, 2017.

“Significant Holder” shall mean (i) each Purchaser, so long as it shall hold (or
be committed under this Agreement to purchase) any Note, or (ii) any other
holder of at least 5% of the aggregate principal amount of the Notes from time
to time outstanding.

“Sixth Amendment Effective Date” means June 30, 2016.

“Source” shall have the meaning specified in paragraph 9B hereof.

 

51



--------------------------------------------------------------------------------

“Subsidiary” shall mean any corporation, partnership, joint venture, limited
liability company, association or other entity the accounts of which would be
consolidated with those of the Company in the Company’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power, or in the case of a partnership, more than 50%
of the general partnership interest are, as of such date, owned, controlled or
held, by the Company or one of more subsidiaries of the Company. Unless
otherwise indicated, all references to a “Subsidiary” or “Subsidiaries” herein
shall mean a Subsidiary of the Company.

“SunTrust” shall mean SunTrust Bank, together with its successors and assigns.

“SunTrust Agreement” shall [mean that certain](a) have the meaning as specified
in paragraph 3K hereof prior to the Seventh Amendment Effective Date, and (b) on
and after the Seventh Amendment Effective Date, that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of [April 14,
2014,]the Seventh Amendment Effective Date, by and among the Company, the
Administrative Agent, SunTrust and the other lenders [signatory thereto, as
amended by that certain First Amendment to Credit] Agreement dated as of
December 9, 2014, [and as further]party thereto, pursuant to which SunTrust and
the other lenders party thereto shall have agreed to provide to the Company,
subject to the terms and conditions thereof, a revolving loan facility in the
aggregate principal amount of up to $400,000,000 and term loans in the aggregate
principal amount of $100,000,000, as amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.

“SunTrust Loan Facility Agreement” shall mean that certain Third Amended and
Restated Loan Facility Agreement and Guaranty, dated as of [April 14, 2014,]the
Date of Closing, by and among the Company, SunTrust and the financial
institutions party thereto, as amended by (i) that certain First Amendment to
Loan Facility Agreement, dated as of December 9, 2014, [and as](ii) that certain
Second Amendment to Loan Facility Agreement, dated as of September 11, 2015,
(iii) that certain Third Amendment to Loan Facility Agreement, dated as of
December 4, 2015, (iv) that certain Fourth Amendment to Loan Facility Agreement,
dated as of June 30, 2016, (v) that certain Fifth Amendment to Loan Facility
Agreement, dated as of December 6, 2016 and (vi) that certain Sixth Amendment to
Loan Facility Agreement, dated as of the Seventh Amendment Amendment Effective
Date, and as may be further amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.

“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the[ period of] four consecutive fiscal quarters [of the Company ]ending on, or
most recently [ending] ended as of, such date.

“Transfer Prepayment Date” shall have the meaning specified in paragraph 4D(a)
hereof.

 

52



--------------------------------------------------------------------------------

“Transfer Prepayment Offer” shall have the meaning specified in paragraph 4D(a)
hereof.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.

“2014 Acquisition” shall mean the acquisition by the Company of all or
substantially all of the capital stock or assets of Progressive Finance and the
Progressive Finance Subsidiaries pursuant to the 2014 Acquisition Documents.

“2014 Acquisition Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of April 14, 2014, by and among the Company, Progressive
Finance, the Merger Sub and the Representative (as defined in the 2014
Acquisition Agreement) party thereto, as such agreement may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the terms of this Agreement.

“2014 Acquisition Documents” shall mean, collectively (i) the 2014 Acquisition
Agreement, (ii) that certain Purchase Agreement dated as of April 14, 2014, by
and among the Company and the entities identified as “Blocker Owners” therein,
pursuant to which the Company or a Wholly Owned Subsidiary has agreed to
purchase, and such Blocker Owners have agreed to sell and assign to the Company
or another Obligor immediately prior to the effective time of the 2014
Acquisition, 100% of the outstanding equity interests in the Blocker
Corporations, (iii) the certificate of merger with respect to the merger of
Merger Sub with and into Progressive Finance to be filed with the Secretary of
State of the State of Delaware on April 14, 2014 and (iv) each other material
document, instrument, certificate and agreement executed and delivered in
connection therewith, in each case as such agreements, documents, instruments,
certificates may be amended, supplemented, restated, or otherwise modified from
time to time in accordance with the terms of this Agreement.

“2014 Prudential NPA” shall mean that certain Note Purchase Agreement, dated as
of April 14, 2014, by and among the Company, certain Subsidiaries thereof, and
The Prudential Insurance Company of America and/or one or more of its affiliates
or Related Funds (herein, the “Prudential Parties”), pursuant to which the
Prudential Parties agreed to purchase $225,000,000 in aggregate principal amount
of the Series A Senior Notes issued by the Company and AIC, as such agreement
may be amended, restated, supplemented, replaced, refinanced or otherwise
modified from time to time.

“Unpermitted Debt Incurrence” shall have the meaning specified in paragraph
4E(a) hereof.

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly Owned Subsidiary” shall mean any Subsidiary, all of the stock of every
class of which is, at the time as of which any determination is being made,
owned by the Company either directly or through Wholly Owned Subsidiaries, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly Owned Subsidiary) to
acquire shares of capital stock of such corporation.

 

53



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

10C. Accounting and Legal Principles, Terms and Determinations.

(a) All references in this Agreement to “GAAP” shall mean generally accepted
accounting principles, as in effect in the United States from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statement of the Company delivered pursuant to paragraph 5A(ii);
provided, that if the Company notified the holders of Notes that the Company
wishes to amend any covenant in paragraph 6A or 6B to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Required Holders
notify the Company that the Required Holders wish to amend paragraph 6A or 6B or
such purpose), then the Company and the holders of the Notes shall negotiate in
good faith to make such adjustments as shall be necessary to eliminate the
effect of such change in GAAP on such covenant; provided that, until agreement
is reached on such adjustments, the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Holders. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all unaudited financial statements and
certificates and reports as to financial matters required to be furnished
hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Company and its Subsidiaries delivered pursuant to paragraph 5A(i) or (ii) or,
if no such statements have been so delivered, the most recent audited financial
statements referred to in clause (i) of paragraph 8B. Any reference herein to
any specific citation, section or form of law, statute, rule or regulation shall
refer to such new, replacement or analogous citation, section or form should
such citation, section or form be modified, amended or replaced.

(b) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Obligor
or any Subsidiary of any Obligor at “fair value”, as defined therein and
(ii) for purposes of this Agreement, any change in GAAP requiring leases which
were previously classified as operating leases to be treated as capitalized
leases shall be disregarded and such leases shall continue to be treated as
operating leases consistent with GAAP as in effect immediately before such
change in GAAP became effective.

 

54



--------------------------------------------------------------------------------

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in paragraphs 6A and 6B (including for
purposes of any transaction that by the terms of this Agreement requires that
any financial covenant contained in paragraphs 6A and 6B be calculated on a [pro
forma basis]Pro Forma Basis) shall be made on a [pro forma basis]Pro Forma Basis
with respect to (i) sales, leases, transfers and/or involuntary dispositions of
property in any period of twelve months with an aggregate fair market value in
excess of $15,000,000, (ii) any Acquisition, (iii) any incurrence of any
Incremental Term Loan and/or Incremental Revolving Commitment under, and as
defined in the SunTrust Agreement and (iv) any payment of a Restricted Payment
occurring during such period[, assuming, in each case, that each such
transaction specified in clauses (i) through (iv) above occurred on the first
day of the period for which such financial covenants are being tested].

 

11. MISCELLANEOUS.

11A. Note Payments. So long as any Purchaser shall hold any Note, the Obligors
will make payments of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 12:00 noon, New York City time, on the date due) to such Purchaser’s
account or accounts as specified in the Purchaser Schedule attached hereto, or
such other account or accounts in the United States as such Purchaser may
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Obligors agree to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.

11B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Obligors shall pay, and save each Purchaser and any Transferee
harmless against liability for the payment of, all out-of-pocket expenses
arising in connection with such transactions, including:

(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number from S&P for the Notes and (C) fees and
expenses of brokers, agents, dealers, investment banks or other intermediaries
or placement agents, in each case as a result of the execution and delivery of
this Agreement or the issuance of the Notes;

(ii) document production and duplication charges and the reasonable fees and
expenses of any special counsel engaged by such Purchaser or such Transferee in
connection with (A) this Agreement and the transactions contemplated hereby,
(B) the execution and delivery of any Joinder Agreement by an Additional
Obligor, and (C) any subsequent proposed waiver, amendment or modification of,
or proposed consent under, this Agreement, whether or not such the proposed
action shall be effected or granted;

 

55



--------------------------------------------------------------------------------

(iii) the costs and expenses, including reasonable attorneys’ and financial
advisory fees, incurred by such Purchaser or such Transferee in enforcing (or
determining whether or how to enforce) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of your or such Transferee’s
having acquired any Note, including without limitation costs and expenses
incurred in any workout, restructuring or renegotiation proceeding or bankruptcy
case; and

(iv) any judgment, liability, claim, order, decree, cost, fee, expense, action
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Obligors.

The obligations of the Obligors under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Obligors may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Obligors shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) except that,
without the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to this Agreement shall change the maturity of any
Note, or change the principal of, or the rate, method of computation or time of
payment of interest on or any Yield-Maintenance Amount payable with respect to
any Note, or affect the time, amount or allocation of any prepayments, or change
the proportion of the principal amount of the Notes required with respect to any
consent, amendment, waiver or declaration. Each holder of any Note at the time
or thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent. No course of dealing between the Obligors and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein and
in the Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $1,000,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees. At the option of the holder of any Note, such Note may be exchanged
for other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Obligors shall, at their expense, execute and deliver the Notes
which the holder making the exchange is entitled to receive. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any

 

56



--------------------------------------------------------------------------------

Note or upon transfer thereof shall carry the rights to unpaid interest and
interest to accrue which were carried by the Note so exchanged or transferred,
so that neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Obligors will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Obligors may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Obligors shall not be affected by
notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in such Note to any Person on
such terms and conditions as may be determined by such holder in its sole and
absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Obligors in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

11H. Confidential Information. For the purposes of this paragraph 11H,
“Confidential Information” means information delivered to you by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by you as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to you prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by you or any
person acting on your behalf, (c) otherwise becomes known to you other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to you under paragraph 5A that are otherwise publicly
available. You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you, provided
that you may deliver or disclose Confidential Information to (i) your

 

57



--------------------------------------------------------------------------------

directors, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by your Notes), (ii) your financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this paragraph 11H, (iii) any
other holder of any Note, (iv) any Institutional Investor to which you sell or
offer to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 11H), (v) any Person
from which you offer to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this paragraph 11H), (vi) any federal or state
regulatory authority having jurisdiction over you, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 11H as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this paragraph 11H.

11I. Notices. All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges prepaid)
and (i) if to a Purchaser, addressed to it at the address specified for such
communications in the Purchaser Schedule attached hereto, or at such other
address as such Purchaser shall have specified to the Company in writing,
(ii) if to any other holder of any Note, addressed to such other holder at such
address as such other holder shall have specified to the Company in writing or,
if any such other holder shall not have so specified an address to the Company,
then addressed to such other holder in care of the last holder of such Note
which shall have so specified an address to the Company, and (iii) if to the
Obligors, addressed to them at:

The Company:

[1100 Aaron Building]

[309 East Paces Ferry Road, NE]

400 Galleria Parkway SE, Suite 300

Atlanta, GA [30305-2377] 30339

[Attention: Gilbert L. Danielson]

Attn: Chief Financial Officer

Telecopy [No. 404.240.6520]Number: (855) 778-8565

AIC:

Aaron Investment Company

[Two Greenville Crossing]

[4005 Kennett Pike, Suite 220]

 

58



--------------------------------------------------------------------------------

[Greenville, Delaware 19807]

[Attention: Marianne Stearns and Linda Jones]

[Telecopy No.: 302.655.5209]

[With a copy to:]

[Aaron Investment Company]

[1100 Aaron Building]

[309 East Paces Ferry Road, NE]

400 Galleria Parkway SE, Suite 300

Atlanta, GA [30305-2377] 30339

[Attention: Gilbert L. Danielson]

Attn: Chief Financial Officer

Telecopy [No.: 404.240.6520]Number: (855)-778-8565

or at such other address as the Obligors shall have specified to the holder of
each Note in writing; provided, however, that any such communication to the
Obligors may also, at the option of the holder of any Note, be delivered by any
other means either to the Obligors at the addresses specified above or to any
officer of the Obligors.

11J. Payments due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day. If the date for any payment is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension shall not be included in the computation of the interest payable on
such Business Day.

11K. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser or to the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.

11L. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York.

11M. Consent to Jurisdiction; Waiver of Immunities. The Obligors hereby
irrevocably submit to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Obligors hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Obligors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Obligors agree and irrevocably
consent to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to CT Corporation
System at 1633 Broadway, New York, New York 10019. The Obligors agree that a

 

59



--------------------------------------------------------------------------------

final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 11M shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Obligors or their property in the courts of any other jurisdiction.
To the extent that the Obligors have or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to themselves or their property, the Obligors hereby
irrevocably waive such immunity in respect of its obligations under this
agreement.

11N. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11O. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11P. Counterparts. This Agreement may be executed in any number of counterparts
(or counterpart signature pages), each of which shall be an original but all of
which together shall constitute one instrument. Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of a facsimile or electronic transmission
of an executed signature page shall be effective as delivery of an original.

11Q. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.

11R. WAIVER OF JURY TRIAL. THE OBLIGORS AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES AND THE OBLIGORS EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING

 

60



--------------------------------------------------------------------------------

INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. THE HOLDERS OF THE NOTES AND THE OBLIGORS FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

11S. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of the Purchasers under this Agreement are
several obligations. Except as provided in paragraph 3E, no failure by any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or any Obligor of any of its obligations hereunder, and no
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other Purchaser hereunder.

11T. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Obligors in connection with its purchase of the Notes hereunder and has
made and shall continue to make its own appraisal of the creditworthiness of the
Obligors. No holder of Notes shall have any duty or responsibility to any other
holder of Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto. No holder of Notes is acting as agent or in any other fiduciary
capacity on behalf of any other holder of Notes.

11U. Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.

[Remainder of page intentionally left blank. Next page is signature page.]

 

61



--------------------------------------------------------------------------------

Please sign the form of acceptance on the enclosed counterpart of this letter
and return the same to the Obligors, whereupon this letter shall become a
binding agreement between the Obligors and each Purchaser.

 

Very truly yours, AARON’S, INC. By:     Name:   Gilbert L. Danielson Title:  
Executive Vice President   and Chief Financial Officer AARON INVESTMENT COMPANY
By:     Name:   Gilbert L. Danielson Title:   Vice President and Treasurer

 



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted

as of the date first above written.

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:     

Name:   Title:   Vice President

PRUDENTIAL RETIREMENT INSURANCE AND

ANNUITY COMPANY

By:       Prudential Investment Management, Inc.,   as investment manager

  By:    

  Name:     Title:   Vice President

THE PRUDENTIAL LIFE INSURANCE

COMPANY, LTD.

By:      

Prudential Investment Management (Japan),

Inc., as Investment Manager

By:  

Prudential Investment Management, Inc.,

as Sub-Adviser

  By:    

  Name:     Title:   Vice President

ZURICH AMERICAN INSURANCE COMPANY

By:       Prudential Private Placement Investors,   L.P. (as Investment Advisor)
By:   Prudential Private Placement Investors, Inc.   (as its General Partner)

  By:    

  Name:     Title:   Vice President



--------------------------------------------------------------------------------

FORETHOUGHT LIFE INSURANCE COMPANY

By:

  Prudential Private Placement Investors,   L.P. (as Investment Advisor)

By:

  Prudential Private Placement Investors, Inc.   (as its General Partner)

  By:     

 

Name:

   

Title:

  Vice President



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER SCHEDULE

 

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in Which to Register

Note(s)

   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Registration number(s); principal

amount(s)

  

R-1; $[52,530,000]40,790,000

R-2; $3,470,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

[JPMorgan Chase Bank]

[New York, NY]

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St. 26th Floor Charlotte, NC 28201

Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

ABA [No.: 021-000-021]Number: 091000022

Account Name: Paying Agent DDA – Aaron’s, Inc. [Prudential Managed Portfolio]

Account [No.: P86188 (do not include spaces)]Number: 104791306624

 

[Each such wire transfer shall set forth the “Accompanying Information”
below]FFC: 184031-700

Accompanying information   

Name of Company: AARON’S, INC.

AARON INVESTMENT COMPANY

AARON’S LOGISTICS, LLC

AARON’S PROGRESSIVE HOLDING

COMPANY

WOODHAVEN FURNITURE INDUSTRIES, LLC

PROGRESSIVE FINANCE HOLDINGS, LLC

PROG LEASING, LLC

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

  

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

APPROVE.ME LLC

AM2 ENTERPRISES, LLC

 

Description of

  Security:                [3.75%]Second Amended and Restated

Senior Note due April 27, 2018

 

PPN: [00256@] 00258# AA[7]3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # for notices

related to payments

  

The Prudential Insurance Company of America

c/o [Investment Operations Group]PGIM, Inc.

Prudential Tower

655 Broad Street

[Gateway Center Two, 10]14th Floor - South Tower

[100 Mulberry Street]

Newark, NJ 07102[-4077]

[Attn: Manager, Billings and Collections]

 

Attention: PIM Private Accounting Processing Team

[with telephonic prepayment notices to:]

 

[Manager, Trade Management Group]

[Tel: 973-367-3141]

[Fax: 888-889-3832]Email: Pim.Private.Accounting.Processing.Team@prudential.com

Address for all other notices   

The Prudential Insurance Company of America

c/o Prudential Capital Group

[1170]1075 Peachtree Street, Suite [500]3600

Atlanta, GA 30309

[Attn]Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Notes   

[Prudential Capital Group]Send physical security by nationwide overnight
delivery service to:

[1170 Peachtree]

PGIM, Inc.

655 Broad Street[, Suite 500]

[Atlanta, GA 30309]

14th Floor - South Tower

Newark, NJ 07102

[Attn]

Attention: Michael [R. Fierro, Esq.]Iacono - Trade Management manager

[Telephone: 404-870-3753]cc: michael.fierro@prudential.com

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Signature Block    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA   

By:                                                                      

Name:

Title:     Vice President

Tax identification number    22-1211670

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Name in Which to Register Note(s)    PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY

Registration number(s); principal

amount(s)

  

R-[2]3; $46,400,000

R-4; $3,600,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

[JPMorgan Chase Bank]

[New York, NY]

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St. 26th Floor Charlotte, NC 28201

Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

ABA [No.: 021-000-021]Number: 091000022

Account Name: Paying Agent DDA – Aaron’s, Inc. [PRIAC]

Account [No.: P86329 (do not include spaces)]Number: 104791306624

 

[Each such wire transfer shall set forth the “Accompanying Information”
below]FFC: 184031-700

Accompanying information   

Nameof Company: AARON’S, INC.

AARON INVESTMENT COMPANY

AARON’S LOGISTICS, LLC

AARON’S PROGRESSIVE HOLDING COMPANY

WOODHAVEN FURNITURE INDUSTRIES, LLC

PROGRESSIVE FINANCE HOLDINGS, LLC

PROG LEASING, LLC

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

APPROVE.ME LLC

AM2 ENTERPRISES, LLC

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

  

Description of

  Security:                 [3.75%]Second Amended and Restated

Senior Note due April 27, 2018

 

PPN: [00256@] 00258# AA[7]3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # for notices related to payments   

Prudential Retirement Insurance and Annuity Company

c/o PGIM, Inc.

Prudential [Investment Management, Inc.]Tower

[Private Placement Trade Management]

[PRIAC Administration]

655 Broad Street

[Gateway Center Four, 7]14th Floor - South Tower

[100 Mulberry Street]

Newark, NJ 07102

 

[Tel: 973-802-8107]

Attention: PIM Private Accounting Processing Team

[Fax: 888-889-3832]Email: Pim.Private.Accounting.Processing.Team@prudential.com

Address for all other notices   

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

[1170]1075 Peachtree Street, Suite [500]3600

Atlanta, GA 30309

[Attn]Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Notes   

[Prudential Capital Group]Send physical security by nationwide overnight
delivery service to:

[1170 Peachtree]

 

PGIM, Inc.

655 Broad Street[, Suite 500]

[Atlanta, GA 30309]

14th Floor - South Tower

Newark, NJ 07102

[Attn]Attention: Michael [R. Fierro, Esq.]Iacono - Trade Management manager

[Telephone: 404-870-3753]cc: michael.fierro@prudential.com

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Signature Block   

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:         [Prudential Investment Management]PGIM, Inc.,

as investment manager

 

By:                                                     [___________]

[Name:]

 

[ Title:] Vice President

Tax identification number   

06-1050034

 

Schedule A-6



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL [RETIREMENT]LIFE INSURANCE [AND ANNUITY ]COMPANY, LTD.

Name in Which to Register Note(s)    THE PRUDENTIAL [RETIREMENT]LIFE INSURANCE
[AND ANNUITY ]COMPANY, LTD.

Registration number(s); principal

amount(s)

   R-[3]5; $[3,600,000]10,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

[JPMorgan Chase Bank]

[New York, NY]

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St. 26th Floor Charlotte, NC 28201

Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

ABA [No.: 021-000-021]Number: 091000022

Account Name: [ PRIAC – SA – Principal Preservation – Privates]Paying Agent DDA
– Aaron’s, Inc.

Account [No.: P86345 (do not include spaces)]Number: 104791306624

 

[Each such wire transfer shall set forth the “Accompanying Information”
below]FFC: 184031-700

Accompanying information   

Name of Company: AARON’S, INC.

AARON INVESTMENT COMPANY

AARON’S LOGISTICS, LLC

AARON’S PROGRESSIVE HOLDING COMPANY

WOODHAVEN FURNITURE INDUSTRIES, LLC

PROGRESSIVE FINANCE HOLDINGS, LLC

PROG LEASING, LLC

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

APPROVE.ME LLC

AM2 ENTERPRISES, LLC

 

Schedule A-7



--------------------------------------------------------------------------------

  

Description of

  Security:                 [3.75%]Second Amended and Restated

Senior Note due April 27, 2018

 

PPN: [00256@] 00258# AA[7]3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # for notices related to payments   

The Prudential [Retirement]Life Insurance [and Annuity ]Company, Ltd.

[c/o Prudential]

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-0014, Japan

Attention: Kazuhito Ashizawa, Team Leader of Investment[ Management, Inc.]

[Private Placement Trade Management]

[PRIAC ]

Administration

[Gateway Center Four, 7th Floor]

[100 Mulberry Street]

[Newark, NJ 07102] Team

E-mail: kazuhito.ashizawa@prudential.co.jp

 

[Tel: 973-802-8107]

and e-mail copy to:

Attention: Kohei Imamura, Manager of Investment

Administration Team

[Fax: 888-889-3832]E-mail: kohei.imamura@prudential.co.jp

Address for all other notices   

Prudential [Retirement Insurance and Annuity Company]Private Placement
Investors, L.P.

c/o Prudential Capital Group

[1170]1075 Peachtree Street, Suite [500]3600

Atlanta, GA 30309

[Attn]Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Notes   

[Prudential Capital Group]Send physical security by nationwide overnight
delivery service to:

[1170 Peachtree]

 

PGIM, Inc.

655 Broad Street[, Suite 500]

[Atlanta, GA 30309]

14th Floor - South Tower

Newark, NJ 07102

[Attn]Attention: Michael [R. Fierro, Esq.]Iacono - Trade Management manager

[Telephone: 404-870-3753]cc: michael.fierro@prudential.com

 

Schedule A-8



--------------------------------------------------------------------------------

Signature Block   

THE PRUDENTIAL [RETIREMENT]LIFE INSURANCE

[AND ANNUITY] COMPANY, LTD.

  

By:   Prudential Investment Management Japan Co., Ltd., as

Investment Manager

PGIM, Inc.,

as [investment manager]Sub-Adviser

 

By:[_____]                                                                  

[Name:]

[ Title:] Vice President

Tax identification number    [06]98 -   [1050034]0433392

 

Schedule A-9



--------------------------------------------------------------------------------

[Purchaser Name]

  

[THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.]

[Name in Which to Register Note(s)]    [THE PRUDENTIAL LIFE INSURANCE COMPANY,
LTD.]

[Registration number(s); principal

amount(s)]

   [R-4; $10,000,000]

[Payment on account of Note]

[Method]

[Account information]

  

[Federal Funds Wire Transfer]

 

[All principal, interest and Yield-Maintenance Amount payments shall be made by
wire transfer of immediately available funds for credit to: ]

 

[JPMorgan Chase Bank]

[New York, NY]

[ABA No.: 021-000-021]

[Account No.: P86291 (do not include spaces)]

[Account Name: The Prudential Life Insurance Company, Ltd.]

 

[All payments, other than principal, interest or Yield-Maintenance Amount shall
be made by wire transfer of immediately available funds for credit to:]

 

[JPMorgan Chase Bank]

[New York, NY]

[ABA No. 021-000-021]

[Account No. 304199036]

[Account Name: Prudential International Insurance Service Co.]

 

[Each such wire transfer shall set forth the “Accompanying Information” below]

[Accompanying information]   

[Name of Company: AARON’S, INC.]

[ AARON INVESTMENT COMPANY]

[Description of]

 

[Security: 3.75% Senior Note due April 27, 2018]

 

[PPN: 00256@ AA7]

 

[Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.]

[Address / Fax # for notices related to payments]   

[The Prudential Life Insurance Company, Ltd.]

[2-13-10, Nagatacho]

[Chiyoda-ku, Tokyo 100-0014, Japan]

[Telephone: 81-3-5501-5190]

[Facsimile: 81-3-5501-5037]

[Attention: Osamu Egi, Team Leader of the Financial Reporting Team]

[Email: osamu.egi@prudential.com]

[Address for all other notices]   

[Prudential Private Placement Investors, L.P.]

[c/o Prudential Capital Group]

[Prudential Capital Group]

[1170 Peachtree Street, Suite 500]

[Atlanta, GA 30309]

[Attn: Managing Director]

 

Schedule A-10



--------------------------------------------------------------------------------

[Instructions re Delivery of Notes]   

[Prudential Capital Group]

[1170 Peachtree Street, Suite 500]

[Atlanta, GA 30309]

[Attn: Michael R. Fierro, Esq.]

[Telephone: 404-870-3753]

[Signature Block]   

[THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.]

[By:Prudential Investment Management(Japan),]

[Inc., as Investment Manager]

 

[By:Prudential Investment Management, Inc.,]

[ as Sub-Adviser]

 

[By:]

[Name:]

[Title:Vice President]

[Tax identification number]    [98-0433392]

 

Schedule A-11



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

Name in Which to Register Note(s)    HARE & CO., LLC

Registration number(s); principal

amount(s)

   R-[5]6; $9,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

[Hare & Co.]

[c/o The Bank of New York]

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St. 26th Floor Charlotte, NC 28201

Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

ABA [No.: 021-000-018]Number: 091000022

[BNF: IOC566]

[Attn: William Cashman]

[Ref: ZAIC Private Placements #399141]

 

Account Name: Paying Agent DDA – Aaron’s, Inc.

Account Number: 104791306624

[Each such wire transfer shall set forth the “Accompanying Information”
below]FFC: 184031-700

Accompanying information   

Name of Company: AARON’S, INC.

AARON INVESTMENT COMPANY

AARON’S LOGISTICS, LLC

AARON’S PROGRESSIVE HOLDING COMPANY

WOODHAVEN FURNITURE INDUSTRIES, LLC

PROGRESSIVE FINANCE HOLDINGS, LLC

PROG LEASING, LLC

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

APPROVE.ME LLC

AM2 ENTERPRISES, LLC

 

 

Schedule A-12



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

  

Description of

  Security:                 [3.75%]Second Amended and Restated

 Senior Note due April 27, 2018

 

[00256@] 00258# AA[7]3    

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # for notices

related to payments

  

Zurich North America

Attn: Treasury [T1-19]3rd Flr West Bar

[1400 American Lane]

1299 Zurich Way

Schaumburg, IL 60196[-1056]

 

Contact: [Mary Fran Callahan, Vice President-Treasurer]

[Telephone: (847) 605-6447]

[Facsimile: (847) 605-7895]

[E-mail: mary.callahan]usz.fa.treasury@zurichna.com

Address for all other notices   

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

[1170]1075 Peachtree Street, Suite [500]3600

 

Atlanta, GA 30309

Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Notes   

[(a) ]Send physical security by nationwide overnight delivery

service to:

 

The Depository Trust Company

570 Washington Blvd - 5th floor

Jersey City, NJ 07310

 

[Bank of New York]

[Window A]

[One Wall Street, 3rd Floor]

[New York, NY 10286]

Attention: BNY Mellon/Branch Deposit Department

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Zurich American Insurance Co.-Private Placements;
Account Number: 399141)[.]

 

[(b) Send copy by nationwide overnight delivery service to:]cc:

michael.fierro@prudential.com and

Private.Disbursements@Prudential.com

 

[Prudential Capital Group]

[Gateway Center 4]

 

Schedule A-13



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

  

[100 Mulberry, 7th Floor]

[Newark, NJ 07102]

 

[Attention: Trade Management, Manager]

[ Telephone: (973) 367-3141]

Signature Block   

ZURICH AMERICAN INSURANCE COMPANY

By:      Prudential Private Placement Investors,

L.P. (as Investment Advisor)

 

By:      Prudential Private Placement Investors, Inc.

(as its General Partner)

 

By:                                                                            

[Name: ]

[ Title:] Vice President

Tax identification number    [13]36-[6062916] 4233459

 

Schedule A-14



--------------------------------------------------------------------------------

[

 

Schedule A-15



--------------------------------------------------------------------------------

[]Purchaser Name

  

[FORETHOUGHT]THE GIBRALTAR LIFE INSURANCE [COMPANY]CO., LTD.

Name in Which to Register Note(s)    [FORETHOUGHT]THE GIBRALTAR LIFE INSURANCE
[COMPANY]CO., LTD.

Registration number(s); principal

amount(s)

  

R-[6]7; $[3,470,000]2,060,000

R-8; $9,680,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

[State Street Bank]

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St. 26th Floor Charlotte, NC 28201

Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

ABA [# 01100-0028]Number: 091000022

[DDA ]

Account Name: Paying Agent DDA – Aaron’s, Inc.

Account [# 24564783]

 

[For Further Credit:]

[Forethought Life Insurance Company]

[Fund # 3N1H ]

Number: 104791306624

[Each such wire transfer shall set forth the “Accompanying Information”
below]FFC: 184031-700

Accompanying information   

Name of Company: AARON’S, INC.

AARON INVESTMENT COMPANY

AARON’S LOGISTICS, LLC

AARON’S PROGRESSIVE HOLDING COMPANY

WOODHAVEN FURNITURE INDUSTRIES, LLC

PROGRESSIVE FINANCE HOLDINGS, LLC

PROG LEASING, LLC

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

APPROVE.ME LLC

AM2 ENTERPRISES, LLC

 

Schedule A-16



--------------------------------------------------------------------------------

[]Purchaser Name

  

[FORETHOUGHT]THE GIBRALTAR LIFE INSURANCE [COMPANY]CO., LTD.

  

Description of

  Security:                 [3.75%]Second Amended and Restated

Senior Note due April 27, 2018

 

PPN: [00256@] 00258# AA[7]3

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # for notices related to payments   

[Forethought]The Gibraltar Life Insurance [Company]Co., Ltd.

[Attn: Russell L. Jackson]

[300 North Meridian, Suite 1800]

[Indianapolis, IN 46204]

[Phone: 317-223-2749]

[Email: russell.jackson@forethought.com]

 

[with copy to:]

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

Attention: Osamu Egi, Team Leader of Investment

                 Administration Team

E-mail: osamu.egi@gib-life.co.jp

 

[State Street Bank]

[Attn: Deb Hartner]

[801 Pennsylvania]

[Kansas City, MO 64105]

[Phone: 816-871-9218]

and e-mail copy to:

Attention: Tetsuya Sawazaki, Manager of Investment

                 Administration Team

[Email: DSHartner@statestreet.com] E-mail: tetsuya.sawazaki@gib-life.co.jp

Address for all other notices   

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

[1170]1075 Peachtree Street, Suite [500]3600

Atlanta, GA 30309

 

Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Notes   

[(a) ]Send physical security by nationwide overnight delivery

service to:

 

[DTC / New York Window]

PGIM, Inc.

[55 Water]655 Broad Street

 

Schedule A-17



--------------------------------------------------------------------------------

[]Purchaser Name

  

[FORETHOUGHT]THE  GIBRALTAR LIFE INSURANCE [COMPANY]CO., LTD.

  

[New York, NY 10041]

[Attention: Robert Mendez]

[Re: SSB Fund # 3N1H.]

 

[(b) Send copy by nationwide overnight delivery service to:]

 

[Prudential Capital Group]

[Gateway Center 4]

[100 Mulberry, 7]14th Floor - South Tower

 

Newark, NJ 07102

 

Attention: Michael Iacono - Trade Management[, Manager] manager

[Telephone: (973) 367-3141]

 

[and]

 

[Forethought Life Insurance Company]

[Attn: Eric Todd]

[300 North Meridian]

[Suite 1800]

[Indianapolis, IN 46204]cc: michael.fierro@prudential.com

Signature Block   

[FORETHOUGHT]THE GIBRALTAR LIFE INSURANCE [COMPANY]CO.,

LTD.

By:         Prudential [Private Placement Investors,]Investment

Management Japan

[L]Co .[P], Ltd.,[(]as Investment [Advisor)]Manager

 

By:         [Prudential Private Placement Investors, Inc.]PGIM, Inc.,

[(as its General Partner)]

 

as Sub-Adviser

By:                                                                          

[Name:]

[Title:]         Vice President

Tax identification number    [06]98-[1016329] 0408643

 

Schedule A-18



--------------------------------------------------------------------------------

SCHEDULE 3F

CHANGES IN CORPORATE STRUCTURE

The merger of Merger Sub into Progressive Finance, with Progressive Finance
being the survivor thereof on April 14, 2014 in accordance with the 2014
Acquisition Documents.

 

Schedule 3F



--------------------------------------------------------------------------------

SCHEDULE 5O

PROGRESSIVE FINANCE SUBSIDIARIES

 

Legal Name of Entity

  

Jurisdiction of Organization

[Pango LLC]

   [Utah]

Prog [Finance]Leasing, LLC

   Delaware

[Prog Finance]NPRTO Arizona, LLC

   Utah

[Prog Finance]NPRTO California, LLC

   Utah

[Prog Finance]NPRTO Florida, LLC

   Utah

[Prog Finance]NPRTO Georgia, LLC

   Utah

[Prog Finance]NPRTO Illinois, LLC

   Utah

[Prog Finance]NPRTO Michigan, LLC

   Utah

[Prog Finance]NPRTO New York, LLC

   Utah

[Prog Finance]NPRTO Ohio, LLC

   Utah

[Prog Finance]NPRTO Texas, LLC

   Utah

[Prog Finance]NPRTO Mid-West, LLC

   Utah

[Prog Finance]NPRTO North-East, LLC

   Utah

[Prog Finance]NPRTO South-East, LLC

   Utah

[Prog Finance]NPRTO West, LLC

   Utah

[NPRTO Arizona, LLC]

   [Utah]

[NPRTO California, LLC]

   [Utah]

[NPRTO Florida, LLC]

   [Utah]

[NPRTO Georgia, LLC]

   [Utah]

[NPRTO Illinois, LLC]

   [Utah]

[NPRTO Michigan, LLC]

   [Utah]

[NPRTO New York, LLC]

   [Utah]

[NPRTO Ohio, LLC]

   [Utah]

[NPRTO Texas, LLC]

   [Utah]

[NPRTO Mid-West, LLC]

   [Utah]

[NPRTO North-East, LLC]

   [Utah]

[NPRTO South-East, LLC]

   [Utah]

[NPRTO West, LLC]

   [Utah]

 

* Note: Amended to reflect removal of Inactive Subsidiaries of Progressive
Finance referenced in Schedule 10 below

 

Schedule 5O



--------------------------------------------------------------------------------

SCHEDULE 6C

EXISTING INDEBTEDNESS

[As of April 14, 2014]

 

[1. The Company has $3,250,000 of outstanding Indebtedness incurred under that
certain Loan Agreement by and among Fort Bend Industrial Development Corporation
and Aaron Rents, Inc., dated on or about October 1, 2000.]

 

[2. Current Outstanding Capital Lease Obligations in the amount of $13,846,776]

 

[3. Indebtedness in an amount up to $75,000,000 under the MetLife NPA]

 

[4. Indebtedness in an amount up to $225,000,000 under the 2014 Prudential NPA]

None.

 

Schedule 6C



--------------------------------------------------------------------------------

SCHEDULE 6D

EXISTING LIENS

None[; except for any Liens securing the Capitalized Lease Obligations described
on Schedule 6C so long as such Liens do not extent to any asset other than the
leased property relating to such Capital Lease and any proceeds thereof].

 

Schedule 6D



--------------------------------------------------------------------------------

SCHEDULE 6G

EXISTING INVESTMENTS

[1. ]1. Investment in Perfect Home Holdings Limited having a cost basis of
approximately $21.3 million at March 31, 2014.

[2. Investments in corporate bonds having a cost basis of approximately $87.0
million at March 31, 2014.]

[3.]2. Investments in Subsidiaries existing as of [April 14, 2014]the Seventh
Amendment Effective Date as set forth below:

 

[Legal Name of Entity]

  

[Jurisdiction of
Organization]

  

[Ownership]

[Aaron’s Production Company ]    [Georgia]    [100% of the equity is owned by
Aaron’s, Inc.] [Aaron Investment Company]    [Delaware]    [100% of the equity
is owned by Aaron’s, Inc.] [99 LTO, LLC]    [Georgia]    [100% of the equity is
owned by Aaron’s, Inc.] [Aaron’s Logistics, LLC]    [Georgia]    [100% of the
equity is owned by Aaron’s, Inc.] [Aaron’s Procurement Company, LLC]   
[Georgia]    [100% of the equity is owned by Aaron’s, Inc.] [Aaron’s Strategic
Services, LLC]    [Georgia]    [100% of the equity is owned by Aaron’s, Inc.]
[Aaron’s Foundation, Inc.*]    [Georgia]    [100% of the equity is owned by
Aaron’s, Inc.] [Aaron Rents Canada, ULC*]    [Canada]    [100% of the equity is
owned by Aaron’s, Inc.] [Aaron Rents, Inc. Puerto Rico*]    [Puerto Rico]   
[100% of the equity is owned by Aaron’s, Inc.] [Virtual Acquisition Company,
LLC**]    [Delaware]    [100% of the equity is owned by Aaron’s, Inc.]

[

 

Schedule 6G



--------------------------------------------------------------------------------

]

[SUBSIDIARIES ACQUIRED ON THE CONSUMMATION OF THE 2014 ACQUISITION]

 

[SP GE VIII-B Progressive Blocker Corp.*]    [Delaware]    [100% of the equity
is owned by Aaron’s, Inc.] [SP SD IV-B Progressive Blocker Corp.*]    [Delaware]
   [100% of the equity is owned by Aaron’s, Inc.] [Progressive Finance Holdings,
LLC]    [Delaware]    [100% of the equity will be owned by one or more of
Blocker Corporations, Aaron’s, Inc. or another Obligor] [Pango LLC]    [Utah]   
[100% of the equity is owned by Progressive Finance Holdings, LLC] [Prog
Finance, LLC]    [Delaware]    [100% of the equity is owned by Progressive
Finance Holdings, LLC] [Prog Finance Arizona, LLC]    [Utah]    [100% of the
equity is owned by Prog Finance, LLC] [Prog Finance California, LLC]    [Utah]
   [100% of the equity is owned by Prog Finance, LLC] [Prog Finance Florida,
LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC] [Prog
Finance Georgia, LLC]    [Utah]    [100% of the equity is owned by Prog Finance,
LLC] [Prog Finance Illinois, LLC]    [Utah]    [100% of the equity is owned by
Prog Finance, LLC] [Prog Finance Michigan, LLC]    [Utah]    [100% of the equity
is owned by Prog Finance, LLC] [Prog Finance New York, LLC]    [Utah]    [100%
of the equity is owned by Prog Finance, LLC] [Prog Finance Ohio, LLC]    [Utah]
   [100% of the equity is owned by Prog Finance, LLC] [Prog Finance Texas, LLC]
   [Utah]    [100% of the equity is owned by Prog Finance, LLC] [Prog Finance
Mid-West, LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC]
[Prog Finance North-East, LLC]    [Utah]    [100% of the equity is owned by Prog
Finance, LLC] [Prog Finance South-East, LLC]    [Utah]    [100% of the equity is
owned by Prog Finance, LLC] [Prog Finance West, LLC]    [Utah]    [100% of the
equity is owned by Prog Finance, LLC] [NPRTO Arizona, LLC]    [Utah]    [100% of
the equity is owned by Prog Finance, LLC] [NPRTO California, LLC]    [Utah]   
[100% of the equity is owned by Prog Finance, LLC]

 

Schedule 6G



--------------------------------------------------------------------------------

[NPRTO Florida, LLC]    [Utah]    [100% of the equity is owned by Prog Finance,
LLC] [NPRTO Georgia, LLC]    [Utah]    [100% of the equity is owned by Prog
Finance, LLC] [NPRTO Illinois, LLC]    [Utah]    [100% of the equity is owned by
Prog Finance, LLC] [NPRTO Michigan, LLC]    [Utah]    [100% of the equity is
owned by Prog Finance, LLC] [NPRTO New York, LLC]    [Utah]    [100% of the
equity is owned by Prog Finance, LLC] [NPRTO Ohio, LLC]    [Utah]    [100% of
the equity is owned by Prog Finance, LLC] [NPRTO Texas, LLC]    [Utah]    [100%
of the equity is owned by Prog Finance, LLC] [NPRTO Mid-West, LLC]    [Utah]   
[100% of the equity is owned by Prog Finance, LLC] [NPRTO North-East, LLC]   
[Utah]    [100% of the equity is owned by Prog Finance, LLC] [NPRTO South-East,
LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC] [NPRTO
West, LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC]

 

Legal Name of Entity

    

Jurisdiction of

Organization

 

Status

 

Ownership

Aaron Investment Company      Delaware   Guarantor   100% of the equity is owned
by Aaron’s, Inc. 99LTO, LLC      Georgia   Inactive   100% of the equity is
owned by Aaron’s, Inc. Aaron’s Logistics, LLC      Georgia   Guarantor   100% of
the equity is owned by Aaron’s, Inc. Aaron’s Procurement Company, LLC     
Georgia   Inactive   100% of the equity is owned by Aaron’s, Inc. Aaron’s
Strategic Services, LLC      Georgia   Inactive   100% of the equity is owned by
Aaron’s, Inc. Aaron Rents Canada, ULC      Canada   Inactive   100% of the
equity is owned by Aaron’s, Inc. Aaron’s Progressive Holding Company     
Delaware   Guarantor   100% of the equity is owned by Aaron’s, Inc. Progressive
Finance Holdings, LLC      Delaware   Guarantor   100% of the equity is owned by
Aaron’s, Inc. Woodhaven Furniture Industries, LLC      Georgia   Guarantor  
100% of the equity is owned by Aaron’s, Inc. Pango LLC      Utah   Inactive  
100% of the equity is owned by Progressive Finance Holdings, LLC Prog Leasing,
LLC      Delaware   Guarantor  

100% of the equity is owned by

Progressive Finance Holdings, LLC

 

Schedule 6G



--------------------------------------------------------------------------------

Prog Finance Arizona, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance California, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Florida, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Georgia, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Illinois, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Michigan, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance New York, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Ohio, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Texas, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance Mid-West, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance North-East, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Finance, LLC

Prog Finance South-East, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

Prog Finance West, LLC      Utah   Inactive  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Arizona, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO California, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Florida, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Georgia, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Illinois, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Finance, LLC

NPRTO Michigan, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO New York, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Ohio, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Texas, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO Mid-West, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO North-East, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO South-East, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Leasing, LLC

NPRTO West, LLC      Utah   Guarantor  

100% of the equity is owned by Prog

Finance, LLC

 

Schedule 6G



--------------------------------------------------------------------------------

Approve.Me LLC      Utah   Guarantor  

100% of the equity is owned by

Progressive Finance Holdings, LLC

AM2 Enterprises, LLC      Utah   Guarantor  

100% of the equity is owned by

Progressive Finance Holdings, LLC

Dent-A-Med, Inc.      Oklahoma   *(See Note Below)  

100% of the equity is owned by

Progressive Finance Holdings, LLC

HC Recovery, Inc.      Oklahoma   *(See Note Below)  

100% of the equity is owned by

Progressive Finance Holdings, LLC

 

* [Not an Obligor ]Note: Dent-A-Med, Inc. and HC Recovery, Inc. are not
Additional Obligors as of the Seventh Amendment Effective Date but are required
to become Additional Obligors thereafter in accordance with the terms of this
Note Purchase Agreement.

[**Will merge out of existence on April 14, 2014]

 

Schedule 6G



--------------------------------------------------------------------------------

SCHEDULE 8G

RESTRICTIONS ON INDEBTEDNESS

Restrictions on incurring additional Indebtedness are contained in documents
associated with the following existing agreements and documents:

 

1. The SunTrust Agreement

 

2. The SunTrust Loan Facility Agreement

 

3. The MetLife NPA

 

4. The 2014 Prudential NPA

 

Schedule 8G



--------------------------------------------------------------------------------

SCHEDULE 8I

USE OF PROCEEDS

The proceeds from the sale of the Notes will be used by the Company for general
corporate purposes and to repurchase stock of the Company from time to time.

 

Schedule 8I



--------------------------------------------------------------------------------

SCHEDULE 10

INACTIVE SUBSIDIARIES

 

Legal Name of Entity

  

Jurisdiction of Organization

99LTO, LLC    Georgia Aaron’s Procurement Company, LLC    Georgia Aaron’s
Strategic Services, LLC    Georgia Aaron’s Canada, ULC    Canada Pango LLC   
Utah Prog Finance Arizona, LLC    Utah Prog Finance California, LLC    Utah Prog
Finance Florida, LLC    Utah Prog Finance Georgia, LLC    Utah Prog Finance
Illinois, LLC    Utah Prog Finance Michigan, LLC    Utah Prog Finance New York,
LLC    Utah Prog Finance Ohio, LLC    Utah Prog Finance Texas, LLC    Utah Prog
Finance Mid-West, LLC    Utah Prog Finance North-East, LLC    Utah Prog Finance
South-East, LLC    Utah Prog Finance West, LLC    Utah DAMI, LLC    Oklahoma

 

[Exhibit A][30] Schedule 10



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT A

[FORM OF NOTE]

AARON’S, INC.

AARON INVESTMENT COMPANY

[AARON’S PRODUCTION COMPANY]

[99LTO, LLC]

AARON’S LOGISTICS, LLC

AARON’S [PROCUREMENT]PROGRESSIVE HOLDING COMPANY

WOODHAVEN FURNITURE INDUSTRIES, LLC

[AARON’S STRATEGIC SERVICES, LLC]PROGRESSIVE FINANCE HOLDINGS, LLC

PROG LEASING, LLC

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

APPROVE.ME LLC

AM2 ENTERPRISES, LLC

SECOND AMENDED AND RESTATED SENIOR NOTE DUE APRIL 27, 2018

 

No. R-[[_]_]

  

[Date]

$[            [            ]]

  

PPN: 00258# AA3 [[                ]]

FOR VALUE RECEIVED, the undersigned, AARON’S, INC. (together with its
successors, herein called the “Company”), a corporation organized and existing
under the laws of the State of Georgia,[ and] AARON INVESTMENT COMPANY, a
corporation organized and existing under the laws of Delaware (together with its
successors, herein called “AIC”), [AARON’S PRODUCTION COMPANY, a corporation
organized and existing under the laws of the State of Georgia (together with its
successors, herein called “APC”), 99 LTO, LLC, a limited liability company
organized and existing under the laws of the State of Georgia (together with its
successors, herein called “99LTO”), ]AARON’S LOGISTICS, LLC, a limited liability
company organized and existing under the laws of the State of Georgia (together
with its successors, herein called “Logistics”), [AARON’S PROCUREMENT COMPANY,
LLC, a limited liability company]PROGRESSIVE FINANCE HOLDINGS, LLC, a limited
liability



--------------------------------------------------------------------------------

company organized and existing under the laws of the State of Delaware (together
with its successors, herein called “Progressive Finance”), PROG LEASING, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware (together with its successors, herein called “Prog Leasing”), NPRTO
ARIZONA, LLC, a limited liability company organized and existing under the laws
of the State of Utah (together with its successors, herein called “NPRTO
Arizona”), NPRTO CALIFORNIA, LLC, a limited liability company organized and
existing under the laws of the State of Utah (together with its successors,
herein called “NPRTO California”), NPRTO FLORIDA, LLC, a limited liability
company organized and existing under the laws of the State of Utah (together
with its successors, herein called “NPRTO Florida”), NPRTO GEORGIA, LLC, a
limited liability company organized and existing under the laws of the State of
Utah (together with its successors, herein called “NPRTO Georgia”), NPRTO
ILLINOIS, LLC, a limited liability company organized and existing under the laws
of the State of Utah (together with its successors, herein called “NPRTO
Illinois”), NPRTO MICHIGAN, LLC, a limited liability company organized and
existing under the laws of the State of Utah (together with its successors,
herein called “NPRTO Michigan”), NPRTO NEW YORK, LLC, a limited liability
company organized and existing under the laws of the State of Utah (together
with its successors, herein called “NPRTO New York”), NPRTO OHIO, LLC, a limited
liability company organized and existing under the laws of the State of Utah
(together with its successors, herein called “NPRTO Ohio”), NPRTO TEXAS, LLC, a
limited liability company organized and existing under the laws of the State of
Utah (together with its successors, herein called “NPRTO Texas”), NPRTO
MID-WEST, LLC, a limited liability company organized and existing under the laws
of the State of Utah (together with its successors, herein called “NPRTO
Mid-West”), NPRTO NORTH-EAST, LLC, a limited liability company organized and
existing under the laws of the State of Utah (together with its successors,
herein called “NPRTO North-East”), NPRTO SOUTH-EAST, LLC, a limited liability
company organized and existing under the laws of the State of Utah (together
with its successors, herein called “NPRTO South-East”), NPRTO WEST, LLC, a
limited liability company organized and existing under the laws of the State of
Utah (together with its successors, herein called “NPRTO West”), APPROVE.ME LLC,
a limited liability company organized and existing under the laws of the State
of Utah (together with its successors, herein called “Approve.Me”), AM2
ENTERPRISES, LLC, a limited liability company organized and existing under the
laws of the State of Utah (together with its successors, herein called “AM2
Enterprises” and together with Prog Leasing, NPRTO Arizona, NPRTO California,
NPRTO Florida, NPRTO Georgia, NPRTO Illinois, NPRTO Michigan, NPRTO New York,
NPRTO Ohio, NPRTO Texas, NPRTO Mid-West, NPRTO North-East, NPRTO South-East,
NPRTO West and Approve.Me, collectively, the “Progressive Finance Subs”),
AARON’S PROGRESSIVE HOLDING COMPANY, a corporation organized and existing under
the laws of [the State of Georgia]Delaware (together with its successors, herein
called “[Procurement”), AARON’S STRATEGIC SERVICES]Aaron’s Progressive”),
WOODHAVEN FURNITURE INDUSTRIES, LLC, a limited liability company organized and
existing under the laws of the State of Georgia (together with its successors,
herein called “[Strategic Services]Woodhaven” and together with the Company,
AIC, [APC, 99LTO, Logistics and Procurement]Logistics, Progressive Finance, the
Progressive Finance Subs, Aaron’s Progressive and each other Additional Obligor
that from time to time executes a Joinder Agreement pursuant to paragraph 5H, 5N
or 5O of the Note Purchase Agreement referenced



--------------------------------------------------------------------------------

below, collectively, the “Obligors”), hereby promise to pay to
[[            ]                         ], or registered assigns, the principal
sum of [[            ]                         ] DOLLARS (or so much thereof as
shall not have been prepaid) on April 27, 2018, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of[ (i) from the Date of Closing through and including
April 27, 2014, 3.75% per annum, and (ii) on and after April 28, 2014,]
3.95% per annum, payable quarterly on the 27th day of January, April, July, and
October in each year, commencing with the next such payment date succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) (i) to the extent permitted by law, on any overdue payment of interest and
(ii) during the continuance of an Event of Default, on such unpaid balance and
on any overdue payment of any Yield-Maintenance Amount, payable quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 5.95% or (ii) 2.0%
over the rate of interest publicly announced by the JPMorgan Chase Bank, N.A.
[of New York] from time to time in New York City, New York as its “base” or
“prime” rate.

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of the JPMorgan
Chase Bank[ of New York], N.A. in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of the
United States of America.

This Note is one of a series of Second Amended and Restated Senior Notes (herein
called the “Notes”) issued pursuant to a Note Purchase Agreement, dated as of
July 5, 2011 (as amended by that certain Amendment No. 1 to Note Purchase
Agreement dated as of December 19, 2012, that certain Amendment No. 2 to Note
Purchase Agreement dated as of October 8, [2013 and]2013, that certain Amendment
No. 3 to Note Purchase Agreement dated as of April 14, [2014] 2014, that certain
Amendment No. 4 to Note Purchase Agreement dated as of December 9, 2014, that
certain Amendment No. 5 to Note Purchase Agreement dated as of September 21,
2015, that certain Amendment No. 6 to Note Purchase Agreement dated as of
June 30, 2016 and that certain Amendment No. 7 to Note Purchase Agreement dated
as of September 18, 2017 and as may be further amended, restated, supplemented
or otherwise modified from time to time, herein called the “Note Purchase
Agreement”), among the Obligors and the[ original] purchasers of the Notes named
in the Purchaser Schedule attached thereto and is entitled to the benefits
thereof. Unless otherwise indicated, capitalized terms used in this Note shall
have the meanings ascribed to such terms in the Note Purchase Agreement.

This Note amends and restates and is given in substitution for, but not in
satisfaction of, that certain [3.75%]Amended and Restated Senior Note Due
April 27, 2018 issued by certain of the Obligors in favor of
[                         ] in the original principal amount of $[           
     ].

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors shall not be affected by any notice to the contrary.



--------------------------------------------------------------------------------

The Obligors agree to make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Note Purchase
Agreement.[



--------------------------------------------------------------------------------

]



--------------------------------------------------------------------------------

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW
YORK.

 

AARON’S, INC. By:                                          
                               

Name:   Steven A. Michaels

Title:   Chief Financial Officer and   President of Strategic Operations

 

AARON INVESTMENT COMPANY By:                                          
                               

Name:   Steven A. Michaels

Title:   Vice President and Treasurer

 

[AARON’S PRODUCTION COMPANY] [By:                                 
                      ]

[Name:]   [Title:]   [99LTO, LLC] AARON’S LOGISTICS, LLC [AARON’S PROCUREMENT
COMPANY, LLC] [AARON’S STRATEGIC SERVICES, LLC]

By: AARON’S, INC., as sole Manager By:                                       [_]
Name: Steven A. Michaels Title:   Chief Financial Officer and   President of
Strategic Operations PROGRESSIVE FINANCE HOLDINGS, LLC By:                      
                                                Name: Steven A. Michaels Title:
  Vice President



--------------------------------------------------------------------------------

NPRTO ARIZONA, LLC

NPRTO CALIFORNIA, LLC

NPRTO FLORIDA, LLC

NPRTO GEORGIA, LLC

NPRTO ILLINOIS, LLC

NPRTO MICHIGAN, LLC

NPRTO NEW YORK, LLC

NPRTO OHIO, LLC

NPRTO TEXAS, LLC

NPRTO MID-WEST, LLC

NPRTO NORTH-EAST, LLC

NPRTO SOUTH-EAST, LLC

NPRTO WEST, LLC

By:     PROG LEASING, LLC, Sole Manager           By:            
                                                                         Name:  
          Title:   PROG LEASING, LLC APPROVE.ME LLC AM2 ENTERPRISES, LLC

By:     PROGRESSIVE FINANCE HOLDINGS,

           LLC, Sole Manager

           By:                                          
                                       Name: Steven A. Michaels
           Title:   Vice President AARON’S PROGRESSIVE HOLDING COMPANY By:
                                                                      Name:
Steven A. Michaels Title:   President and Treasurer



--------------------------------------------------------------------------------

WOODHAVEN FURNITURE INDUSTRIES, LLC By:
                                                                      Name:
Steven A. Michaels Title: Vice President

 

Exhibit A-1



--------------------------------------------------------------------------------

Annex 1

Information as to Noteholders

 

2017 New
Note
Number

  

Noteholder

   Principal Amount of
Notes  

No. R-1

   The Prudential Insurance Company of America    $ 8,158,000  

No. R-2

   The Prudential Insurance Company of America    $ 694,000  

No. R-3

   Prudential Retirement Insurance and Annuity Company    $ 9,280,000  

No. R-4

   Prudential Retirement Insurance and Annuity Company    $ 720,000  

No. R-5

   The Prudential Life Insurance Company, Ltd.    $ 2,000,000  

No. R-6

   Zurich American Insurance Company (in the nominee name of Hare & Co., LLC)   
$ 1,800,000  

No. R-7

   The Gibraltar Life Insurance Co., Ltd.    $ 412,000  

No. R-8

   The Gibraltar Life Insurance Co., Ltd.    $ 1,936,000        

 

 

     Total:    $ 25,000,000        

 

 

 